EXECUTION COPY

 

--------------------------------------------------------------------------------

 

Exhibit 10.40

 

$175,000,000 SENIOR REVOLVING CREDIT FACILITY

 

REFINANCING

CREDIT AGREEMENT

 

by and among

 

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION

 

and

 

THE GUARANTORS PARTY HERETO

 

and

 

THE LENDERS PARTY HERETO

 

and

 

LASALLE BANK NATIONAL ASSOCIATION,

 

As Administrative Agent, Bookrunner, and Lead Arranger,

 

and

 

JPMorgan Chase Bank, as Syndication Agent and Co-Arranger,

 

The Bank of New York, Citizens Bank of Pennsylvania and National City Bank of

Pennsylvania,

as Co-Documentation Agents

 

The Bank of Nova Scotia, Bank of Tokyo-Mitsubishi Trust Company and PNC Bank,

National Association,

as Senior Managing Agents

 

Dated as of January 12, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SECTION 1

   DEFINITIONS    1

1.1

   Definitions    1

1.2

   Other Interpretive Provisions    17

SECTION 2

   COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES    17

2.1

   Commitments    17      2.1.1   

Revolving Loan Commitment

   17      2.1.2   

L/C Commitment

   18

2.2

   Loan Procedures    18      2.2.1   

Various Types of Loans

   18      2.2.2   

Borrowing Procedures

   18      2.2.3   

Conversion and Continuation Procedures

   19      2.2.4   

Swing Line Facility

   20

2.3

   Letter of Credit Procedures    22      2.3.1   

L/C Applications

   22      2.3.2   

Participations in Letters of Credit

   23      2.3.3   

Reimbursement Obligations

   24      2.3.4   

Funding by Lenders to Issuing Lender

   25

2.4

   Commitments Several    25

2.5

   Certain Conditions    25

SECTION 3

   EVIDENCING OF LOANS    26

3.1

   Notes    26

3.2

   Recordkeeping    26

SECTION 4

   INTEREST    26

4.1

   Interest Rates    26

4.2

   Interest Payment Dates, Currency    26

4.3

   Setting and Notice of LIBOR Rates    27

4.4

   Computation of Interest    27

SECTION 5

   FEES    27

5.1

   Non-Use Fee    27

5.2

   Letter of Credit Fees    27

5.3

   Administrative Agent’s Fees    28

SECTION 6

   REDUCTION, INCREASE, OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS
   28

6.1

   Reduction or Termination of the Revolving Commitment    28      6.1.1   

Voluntary Reduction or Termination of the Revolving Commitment

   28      6.1.2   

[Reserved]

   28      6.1.3   

All Reductions of the Revolving Commitment

   28

6.2

   Prepayments    29      6.2.1   

Voluntary Prepayments

   29      6.2.2   

Mandatory Prepayment

   29

6.3

   Manner of Prepayments    30      6.3.1   

All Prepayments

   30

 

i



--------------------------------------------------------------------------------

6.4

  

Repayments

   31

6.5

  

Increase in Commitments

   31

SECTION 7

  

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES

   32

7.1

  

Making of Payments

   32

7.2

  

Application of Certain Payments

   33

7.3

  

Due Date Extension

   33

7.4

  

Setoff

   33

7.5

  

Proration of Payments

   33

7.6

  

Taxes

   33

7.7

  

Alternate Currency Repayments

   35

7.8

  

Alternate Currency Amounts - Rounding

   36

SECTION 8

  

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS

   36

8.1

  

Increased Costs

   36

8.2

  

Basis for Determining Interest Rate Inadequate or Unfair

   37

8.3

  

Changes in Law Rendering LIBOR Loans Unlawful

   37

8.4

  

Funding Losses

   38

8.5

  

Right of Lenders to Fund through Other Offices

   38

8.6

  

Discretion of Lenders as to Manner of Funding

   38

8.7

  

Mitigation of Circumstances; Replacement of Lenders

   39

8.8

  

Conclusiveness of Statements; Survival of Provisions

   39

SECTION 9

  

REPRESENTATIONS AND WARRANTIES

   39

9.1

  

Organization

   40

9.2

  

Authorization; No Conflict

   40

9.3

  

Validity and Binding Nature

   40

9.4

  

Financial Condition

   40

9.5

  

No Material Adverse Change

   40

9.6

  

Litigation and Contingent Liabilities

   41

9.7

  

Ownership of Properties; Liens

   41

9.8

  

Equity Ownership; Subsidiaries

   41

9.9

  

Pension Plans

   41

9.10

  

Investment Company Act

   42

9.11

  

Public Utility Holding Company Act

   42

9.12

  

Regulation U

   42

9.13

  

Taxes; Tax Shelter Registration

   43

9.14

  

Solvency, etc.

   43

9.15

  

Environmental Matters

   43

9.16

  

Insurance

   44

9.17

  

Real Property

   44

9.18

  

Information

   44

9.19

  

Intellectual Property

   44

9.20

  

Burdensome Obligations

   45

9.21

  

Labor Matters

   45

9.22

  

No Default

   45

9.23

  

Indenture, No Recent Amendments

   45

 

- ii -



--------------------------------------------------------------------------------

SECTION 10

   AFFIRMATIVE COVENANTS    45

10.1

   Reports, Certificates and Other Information    45      10.1.1   

Annual Report

   45      10.1.2   

Interim Reports

   46      10.1.3   

Compliance Certificates

   46      10.1.4   

Reports to the SEC and to Shareholders

   46      10.1.5   

Notice of Litigation and ERISA Matters

   46      10.1.6   

[Reserved.]

   47      10.1.7   

Management Reports

   47      10.1.8   

Projections

   47      10.1.9   

Indenture Debt Notices

   47      10.1.10   

Notice of Default

   47      10.1.11   

Notice of Litigation

   48      10.1.12   

Other Information

   48

10.2

   Books, Records and Inspections    48

10.3

   Maintenance of Property; Insurance    48

10.4

   Compliance with Laws; Payment of Taxes and Liabilities    49

10.5

   Maintenance of Existence, etc.    49

10.6

   Use of Proceeds    49

10.7

   Employee Benefit Plans    50

10.8

   Environmental Matters    50

10.9

   Tax Shelter Registration    50

10.10

   Further Assurances    51

SECTION 11

   NEGATIVE COVENANTS    51

11.1

   Debt    51

11.2

   Liens    52

11.3

   Operating Leases    53

11.4

   Restricted Payments    54

11.5

   Acquisitions, Mergers, Consolidations, Sales    54

11.6

   Modification of Organizational Documents    56

11.7

   Transactions with Affiliates    56

11.8

   Unconditional Purchase Obligations    56

11.9

   Inconsistent Agreements    57

11.10

   Business Activities; Issuance of Equity    57

11.11

   Investments    57

11.12

   Restriction of Amendments to Certain Documents    58

11.13

   Fiscal Year    58

11.14

   Financial Covenants    58      11.14.1   

Interest Coverage Ratio

   58      11.14.2   

Total Debt to EBITDA Ratio

   58      11.14.3   

Minimum Net Worth

   59      11.14.4   

Capital Expenditures

   59      11.14.5   

Covenant Calculations

   59

11.15

   Cancellation of Debt    59

11.16

   Limitations on Amendments to Indenture    59

 

- iii -



--------------------------------------------------------------------------------

SECTION 12

   EFFECTIVENESS; CONDITIONS OF LENDING, ETC.    60

12.1

   Initial Credit Extension    61      12.1.1   

Notes

   61      12.1.2   

Authorization Documents

   61      12.1.3   

Consents, etc.

   62      12.1.4   

Letter of Direction

   62      12.1.5   

Guaranty Agreement

   62      12.1.6   

Opinions of Counsel

   62      12.1.7   

Insurance

   62      12.1.8   

Payment of Fees

   62      12.1.9   

Closing Certificate, Consents and Permits

   62      12.1.10   

Other

   62

12.2

   Conditions    63      12.2.1   

Compliance with Warranties, No Default, etc.

   63      12.2.2   

Confirmatory Certificate

   63

SECTION 13

   EVENTS OF DEFAULT AND THEIR EFFECT    63

13.1

   Events of Default    63      13.1.1   

Non-Payment of the Loans, etc.

   63      13.1.2   

Non-Payment of Other Debt

   63      13.1.3   

Other Material Obligations

   64      13.1.4   

Bankruptcy, Insolvency, etc.

   64      13.1.5   

Non-Compliance with Loan Documents

   64      13.1.6   

Representations; Warranties

   64      13.1.7   

Pension Plans

   65      13.1.8   

Judgments

   65      13.1.9   

Invalidity of Collateral Documents, etc.

   65      13.1.10   

Change of Control

   65      13.1.11   

Material Adverse Effect

   65

13.2

   Effect of Event of Defaul.    65

SECTION 14

   THE AGENT[S]    66

14.1

   Appointment and Authorization    66

14.2

   Issuing Lender    66

14.3

   Delegation of Duties    66

14.4

   Exculpation of Administrative Agent    67

14.5

   Reliance by Administrative Agent    67

14.6

   Notice of Default    68

14.7

   Credit Decision    68

14.8

   Indemnification    69

14.9

   Administrative Agent in Individual Capacity    69

14.10

   Successor Administrative Agent    69

14.11

   Guaranty Matters    70

14.12

   Administrative Agent May File Proofs of Claim    70

14.13

   Other Agents; Arrangers and Managers    71

SECTION 15

   GENERAL    71

15.1

   Waiver; Amendments    71

15.2

   Confirmations    72

 

- vi -



--------------------------------------------------------------------------------

15.3

  

Notices

   72

15.4

  

Computations

   72

15.5

  

Costs, Expenses and Taxes

   72

15.6

  

Assignments

   73

15.7

  

Register

   74

15.8

  

GOVERNING LAW

   74

15.9

  

Confidentiality

   74

15.10

  

Severability

   75

15.11

  

Nature of Remedies

   75

15.12

  

Entire Agreement

   76

15.13

  

Counterparts

   76

15.14

  

Successors and Assigns

   76

15.15

  

Captions

   76

15.16

  

INDEMNIFICATION BY THE COMPANY

   76

15.17

  

Nonliability of Lenders

   77

15.18

  

FORUM SELECTION AND CONSENT TO JURISDICTION

   78

15.19

  

WAIVER OF JURY TRIAL

   79

 

- v -



--------------------------------------------------------------------------------

ANNEXES

 

ANNEX A

  

Lenders and Pro Rata Shares and Addresses for Notices

SCHEDULES

SCHEDULE 2.3

  

Letters of Credit Outstanding as of Closing Date

SCHEDULE 9.6

  

Litigation and Contingent Liabilities

SCHEDULE 9.8

  

Subsidiaries

SCHEDULE 9.16

  

Insurance

SCHEDULE 9.17

  

Real Property

SCHEDULE 9.21

  

Labor Matters

SCHEDULE 11.1

  

Existing Debt

SCHEDULE 11.11

  

Investments

EXHIBITS

EXHIBIT A

  

Form of Note (Section 3.1)

EXHIBIT B

  

Form of Compliance Certificate (Section 10.1.3)

EXHIBIT C

  

Form of Augmenting Lender Joinder and Assumption Agreement (Section 6.5)

EXHIBIT D

  

Form of Assignment Agreement (Section 15.6.1)

EXHIBIT E

  

Form of Notice of Borrowing (Section 2.2.2)

EXHIBIT F

  

Form of Notice of Conversion/Continuation (Section 2.2.3)

EXHIBIT G

  

Form of Acquisition Compliance Certificate

 



--------------------------------------------------------------------------------

REFINANCING

CREDIT AGREEMENT

 

THIS REFINANCING CREDIT AGREEMENT dated as of January 12, 2004 (this
“Agreement”) is entered into among WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION, a Delaware corporation (the “Company”), each of the other Loan
Parties (as hereinafter defined) from time to time party hereto, the financial
institutions that are or may from time to time become parties hereto (together
with their respective successors and assigns, the “Lenders”), and LASALLE BANK
NATIONAL ASSOCIATION (in its individual capacity, “LaSalle”), as administrative
agent for the Lenders, bookrunner, lead arranger, and as an Issuing Lender,
JPMORGAN CHASE BANK, as syndication agent and co-arranger, THE BANK OF NEW YORK,
CITIZENS BANK OF PENNSYLVANIA and NATIONAL CITY BANK OF PENNSYLVANIA, as
co-documentation agents, and BANK OF NOVA SCOTIA, PNC BANK, NATIONAL
ASSOCIATION, and BANK OF TOKYO-MITSUBISHI TRUST COMPANY, as Senior Managing
Agents, and ABN AMRO BANK N.V. and JPMORGAN CHASE BANK (as assignee of Chase
Manhattan Bank USA, N.A.), each as an Issuing Lender.

 

The Company, the other Loan Parties, Administrative Agent, and certain lenders
(including some of the Lenders hereunder) are parties to an Amended and Restated
Refinancing Credit Agreement, dated as of November 19, 1999, as amended from
time to time (as amended to the date hereof, the “Prior Credit Agreement”),
providing for, inter alia, (i) a revolving credit facility and (ii) a
convertible revolving credit facility; and

 

The Company has requested the Lenders to refinance the amounts outstanding under
the Prior Credit Agreement and to provide for a five-year revolving credit
facility to the Company in an aggregate principal amount up to $175,000,000 as
such amount may be increased in accordance with the terms hereof; and

 

The Lenders have agreed to make available to the Company such credit and
refinance the amounts outstanding under the Prior Credit Agreement upon the
terms and conditions set forth herein.

 

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

 

  1. DEFINITIONS.

 

1.01 Definitions.

 

When used herein the following terms shall have the following meanings:

 

Acquired Debt means mortgage Debt or Debt with respect to Capital Leases of a
Person existing at the time such Person became a Subsidiary or assumed by the
Company or a Subsidiary of the Company pursuant to an Acquisition permitted
hereunder (and not created or incurred in connection with or in anticipation of
such Acquisition).

 



--------------------------------------------------------------------------------

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

 

Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.

 

Affected Loan - see Section 8.3.

 

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.

 

Agent Fee Letter means the Fee letter dated as of September 29, 2003, between
the Company and the Administrative Agent.

 

Agreement - see the Preamble.

 

Alternate Currency means with respect to any Revolving Loan, Canadian Dollars to
the extent that such currency is freely tradable and exchangeable into Dollars
in the London or other applicable interbank market and for which an Exchange
Rate can be determined by reference to the Bloomberg Financial Markets system or
other authoritative source selected by the Administrative Agent in its sole
discretion.

 

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Standby L/C Fee Rate shall be the percentage set
forth under the column “Standby L/C Fee”, (iii) the Commercial L/C Fee Rate
shall be the percentage set forth under the column “Commercial L/C Fee” and (iv)
the Non-Use Fee Rate shall be the percentage set forth under the column “Non-Use
Fee”:

 

Level

--------------------------------------------------------------------------------

  

Total Debt

To

EBITDA

--------------------------------------------------------------------------------

  

LIBOR

Margin

(bps)

--------------------------------------------------------------------------------

  

Standby

L/C Fee

(bps)

--------------------------------------------------------------------------------

  

Commercial

L/C Fee

(bps)

--------------------------------------------------------------------------------

  

Non-Use

Fee

(bps)

--------------------------------------------------------------------------------

I

   ³ 3.00x    +200.00    +200.00    + 100.00    + 50.00

II

   ³ 2.50x < 3.00x    +175.00    +175.00    +   87.50    + 35.00

III

   ³ 2.00x < 2.50x    +150.00    +150.00    +   75.00    + 30.00

IV

   ³ 1.50x < 2.00x    +125.00    +125.00    +   62.50    + 25.00

V

   < 1.50    +100.00    +100.00    +   50.00    + 20.00

 

-2-



--------------------------------------------------------------------------------

The LIBOR Margin, the Commercial L/C Fee Rate, the Standby L/C Fee Rate, and the
Non-Use Fee Rate shall be adjusted, to the extent applicable, on the fifth (5th)
Business Day after the Company provides or is required to provide the annual and
quarterly financial statements and other information pursuant Section 10.1.1 or
10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3. Notwithstanding anything contained in this paragraph to the
contrary, (a) if the Company fails to deliver the such financial statements and
Compliance Certificate in accordance with the provisions of Section 10.1.1,
10.1.2 and 10.1.3, the LIBOR Margin, the Commercial L/C Fee Rate, the Standby
L/C Fee Rate, and the Non-Use Fee Rate shall be based upon Level I above
beginning on the date such financial statements and Compliance Certificate were
required to be delivered until the fifth (5th) Business Day after such financial
statements and Compliance Certificate are actually delivered, whereupon the
Applicable Margin shall be determined by the then current Level; (b) no
reduction to any Applicable Margin shall become effective at any time when an
Event of Default or Unmatured Event of Default has occurred and is continuing;
and (c) notwithstanding any other provision hereof and solely for the purpose of
determining the LIBOR Margin, the Commercial L/C Fee Rate, the Standby L/C Fee
Rate, and the Non-Use Fee Rate, the initial Applicable Margin on the Closing
Date shall be based on Level II until the date on which the financial statements
and Compliance Certificate are required to be delivered for the Fiscal Quarter
ending December 31, 2003.

 

Asset Disposition see the definition of Significant Disposition.

 

Assignee - see Section 15.6.1.

 

Assignment Agreement - see Section 15.6.1.

 

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.

 

Augmenting Lender see Section 6.5.

 

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.

 

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

 

-3-



--------------------------------------------------------------------------------

Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois, and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings in deposits in the relevant currency are
carried on in the London or other applicable interbank market.

 

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding Acquisitions permitted pursuant to Section 11.5 and expenditures made
in connection with the replacement, substitution or restoration of assets to the
extent financed (a) from insurance proceeds (or other similar recoveries) paid
on account of the loss of or damage to the assets being replaced or restored or
(b) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced.

 

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to the Administrative Agent. Derivatives of such term
have corresponding meanings.

 

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder and (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by the Administrative Agent.

 

-4-



--------------------------------------------------------------------------------

Casualty Disposition see the definition of “Significant Disposition.”

 

Change of Control means (i) any person or group of persons (within the meaning
of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the SEC under said Act) of 50% or more of the voting capital
stock of the Company; or (ii) within a period of twelve (12) consecutive
calendar months, individuals who were directors of the Company on the first day
of such period shall cease to constitute a majority of the board of directors of
the Company.

 

Closing Date - see Section 12.1.

 

Code means the Internal Revenue Code of 1986.

 

Collateral Documents means, collectively, the Guaranty Agreement and any
agreement or instrument pursuant to which the Company, any Subsidiary or any
other Person hereafter grants or purports to grant collateral to the
Administrative Agent for the benefit of the Lenders or otherwise relates to such
collateral.

 

Commercial Letter of Credit means any Letter of Credit which is a commercial
letter of credit issued in respect of the purchase of goods or services.

 

Commercial Letter of Credit Fee see Section 5.2.

 

Commitment means, as to any Lender, such Lender’s commitment to make Revolving
Loans, and to issue or participate in Letters of Credit, under this Agreement.
The initial amount of each Lender’s commitment to make Loans is set forth on
Annex A.

 

Company - see the Preamble.

 

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

 

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

 

Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period.

 

Consolidated Net Worth shall mean, as of any date of determination, total
stockholders’ equity, determined and consolidated in accordance with GAAP except
that any write-offs or deductions affecting the financial statements of the
Company and its Subsidiaries resulting from the application of SFAS 142 shall be
disregarded in the determination of total stockholders’ equity.

 

Contingent Liability means, without duplication, with respect to any Person,
each obligation and liability of such Person and all such obligations and
liabilities of such Person incurred pursuant to any agreement, undertaking or
arrangement by which such Person:

 

-5-



--------------------------------------------------------------------------------

(a) guarantees, endorses or otherwise becomes or is contingently liable upon (by
direct or indirect agreement, contingent or otherwise, to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or otherwise
to assure a creditor against loss) the indebtedness, dividend, obligation or
other liability of any other Person in any manner (other than by endorsement of
instruments in the course of collection), including any indebtedness, dividend
or other obligation which may be issued or incurred at some future time; (b)
guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person; (c) undertakes or agrees (whether contingently
or otherwise): (i) to purchase, repurchase, or otherwise acquire any
indebtedness, obligation or liability of any other Person or any property or
assets constituting security therefor, (ii) to advance or provide funds for the
payment or discharge of any indebtedness, obligation or liability of any other
Person (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), or to maintain solvency, assets, level of income,
working capital or other financial condition of any other Person, or (iii) to
make payment to any other Person other than for value received; (d) agrees to
lease property or to purchase securities, property or services from such other
Person with the purpose or intent of assuring the owner of such indebtedness or
obligation of the ability of such other Person to make payment of the
indebtedness or obligation; (e) to induce the issuance of, or in connection with
the issuance of, any letter of credit for the benefit of such other Person; or
(f) undertakes or agrees otherwise to assure a creditor against loss. The amount
of any Contingent Liability shall (subject to any limitation set forth herein)
be deemed to be the outstanding principal amount (or maximum permitted principal
amount, if larger) of the indebtedness, obligation or other liability guaranteed
or supported thereby.

 

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

 

Debt of any Person means, without duplication, (a) all indebtedness of such
Person, (b) all borrowed money of such Person, whether or not evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Hedging Obligations of such Person, (h) all Contingent Liabilities of such
Person and (i) all Debt of any partnership of which such Person is a general
partner.

 

Debt to be Repaid means Debt listed on Schedule 12.1.

 

-6-



--------------------------------------------------------------------------------

Designated Proceeds - see Section 6.2.2(a).

 

Dollar and the sign “$” mean lawful money of the United States of America.

 

Dollar Equivalent shall mean (A) with respect to a Letter of Credit the amount
in Dollars (i) which is to be paid in Dollars under the Letter of Credit, and
(ii) which is equivalent to the amount to be paid in a currency other than
Dollars under the Letter of Credit computed at the Administrative Agent’s then
current selling rate of exchange, as reasonably determined by Administrative
Agent, for payment by teletransmission or otherwise to or at the place of
payment when and in the currency in which payment is to be made under the Letter
of Credit, plus any and all costs, premiums, and expenses arising from all
currency conversions incurred by Administrative Agent in connection therewith,
and (B) with respect to Revolving Loans (i) as to any such Loan denominated in
Dollars, the principal amount thereof, and (ii) as to any such Loan denominated
in an Alternate Currency, the amount in Dollars which is equivalent to the
principal amount thereof, determined by the Administrative Agent using the
Exchange Rate with respect to such Alternate Currency at the time in effect.

 

EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation, amortization, losses from Asset
Dispositions, extraordinary losses, noncash losses from discontinued operations
and other noncash charges to net income for such period, minus, to the extent
added in determining such Consolidated Net Income, noncash credits to net
income, gains from Asset Dispositions, noncash gains from discontinued
operations, and other extraordinary income for such period; provided, however,
that in the event of an acquisition or disposition of a Subsidiary or material
line of business or a material division during the period of determination and
solely for the purposes of Section 11.14.2, such calculation shall (a) in the
case of such a disposition, exclude for the period of determination EBITDA
attributable to the disposed of Subsidiary, line of business, or division as if
such disposition had occurred at the beginning of such period of determination
and (b) in the case of such an acquisition, include for the period of
determination the EBITDA attributable to the acquired Subsidiary, line of
business, or division as if such acquisition had occurred at the beginning of
such period of determination.

 

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

 

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 

Equity Disposition see the definition of “Significant Disposition.”

 

-7-



--------------------------------------------------------------------------------

ERISA means the Employee Retirement Income Security Act of 1974.

 

ESOP see Section 11.4.

 

Event of Default means any of the events described in Section 13.1.

 

Exchange Rate means, on any day, with respect to an Alternate Currency, the rate
at which such Alternate Currency may be exchanged into Dollars, as set forth at
approximately 11:00 a.m., London or such other applicable time, on such date by
reference to the Bloomberg Financial Markets system for such Alternate Currency
(or other authoritative source selected by the Administrative Agent in its sole
discretion) or, in the event of the unavailability of any such source, the
Exchange Rate shall instead be the spot rate of exchange of the Administrative
Agent in the market where its foreign currency exchange operations in respect of
such Alternate Currency are then being conducted, at or about 11:00 a.m. at the
place of such market, on such date for the purchase of Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

Exchange Rate L/C Excess Amount see Section 2.3.1.

 

Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes).

 

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent. The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.

 

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

 

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2003”) refer to the Fiscal Year ending on December 31, 2003,
of such calendar year.

 

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

 

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of

 

-8-



--------------------------------------------------------------------------------

Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board (or agencies with similar functions of comparable
stature and authority within the U.S. accounting profession) and the Securities
and Exchange Commission, which are applicable to the circumstances as of the
date of determination.

 

Group - see Section 2.2.1.

 

Guaranty Agreement means the Guaranty Agreement dated as of the date hereof
executed and delivered by the Loan Parties, together with any joinders thereto
and any other guaranty agreement executed by a Loan Party, in each case in form
and substance satisfactory to the Administrative Agent.

 

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to any Environmental Law.

 

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

 

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

 

Indemnified Liabilities - see Section 15.16.

 

Intercompany Subordination Agreement means the Intercompany Subordination
Agreement dated as of the date hereof executed and delivered by the Loan
Parties, together with any joinders thereto and any other intercompany
subordination agreement executed by a Loan Party or a Subsidiary of a Loan
Party, in each case in form and substance satisfactory to the Administrative
Agent.

 

Interest Coverage Ratio means, for any Computation Period, the ratio of (a)
EBITDA for such Computation Period to (b) cash Interest Expense for such
Computation Period.

 

Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

 

-9-



--------------------------------------------------------------------------------

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter (and nine or twelve
months if such periods are available to all Lenders at substantially the same
cost to each) as selected by the Company pursuant to Section 2.2.2 or 2.2.3, as
the case may be; provided that:

 

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

 

(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and

 

(c) the Company may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date.

 

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

 

Issuing Lender severally means LaSalle, in its capacity as the issuer of Letters
of Credit hereunder, or any Affiliate of LaSalle that may from time to time
issue Letters of Credit, and their successors and assigns in such capacity, and
means, subject to the limitations set forth at Section 2.3.1, Chase Manhattan
Bank USA, N.A. (or its assignee, JPMorgan Chase Bank), or ABN AMRO Bank N.V.

 

LaSalle - see the Preamble.

 

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

 

L/C Fee Rate - see the definition of Applicable Margin.

 

Lender - see the Preamble. References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced.

 

Lender Party - see Section 15.16.

 

Letter of Credit - see Section 2.1.3 and Section 2.1.2.

 

Level see the definition of Applicable Margin.

 

-10-



--------------------------------------------------------------------------------

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

 

LIBOR Margin - see the definition of Applicable Margin.

 

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

 

LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which deposits in Dollars or the applicable Alternate Currency (as the case
may be) in an amount comparable to the amount of the relevant LIBOR Loan and for
a period equal to the relevant Interest Period are offered in the London or
other applicable Interbank Eurodollar or Alternate Currency market at 11:00 A.M.
(London or such other applicable time) two (2) Business Days prior to the
commencement of such Interest Period, as displayed in the Bloomberg Financial
Markets system (or other authoritative source selected by the Administrative
Agent in its sole discretion) or, if the Bloomberg Financial Markets system or
another authoritative source is not available, as the LIBOR Rate is otherwise
determined by the Administrative Agent in its sole and absolute discretion,
divided by (b) a number determined by subtracting from 1.00 the then applicable
stated maximum reserve percentage for determining reserves to be maintained by
member banks of the Federal Reserve System for Eurocurrency funding or
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D), such rate to remain fixed for such Interest Period. The
Administrative Agent’s determination of the LIBOR Rate shall be conclusive,
absent manifest error.

 

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Intercompany
Subordination Agreement, the Agent Fee Letter, the Collateral Documents, and all
documents, instruments and agreements delivered in connection with the
foregoing.

 

Loan Party means the Company and each domestic Subsidiary of the Company.

 

Loan or Loans means, as the context may require, Revolving Loans and/or Swing
Line Loans.

 

Mandatory Prepayment Event - see Section 6.2.2(a).

 

Margin Stock means any “margin stock” as defined in Regulation U.

 

-11-



--------------------------------------------------------------------------------

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.

 

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business, or
properties of the Loan Parties taken as a whole, (b) a material impairment of
the ability of the Loan Parties taken as a whole to perform any of the payment
Obligations under any Loan Document or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document.

 

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability.

 

Non-U.S. Participant - see Section 7.6(d).

 

Non-Use Fee Rate - see the definition of Applicable Margin.

 

Note means a promissory note substantially in the form of Exhibit A.

 

Notice of Borrowing - see Section 2.2.2.

 

Notice of Conversion/Continuation - see Section 2.2.3.

 

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit, and all Hedging Obligations
permitted hereunder which are owed to any Lender or its Affiliate, all in each
case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due.

 

OFAC - see Section 10.4.

 

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

 

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

 

Participant - see Section 15.6.2.

 

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial

 

-12-



--------------------------------------------------------------------------------

employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

 

Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.

 

Permitted Note Indenture shall mean the indenture, dated as of August 6, 2003,
in the original principal amount of $150,000,000, among the Company and the Bank
of New York, as Trustee, and any amendment, restatement, refinancing, or the
like thereof to the extent permitted by Section 11.16.

 

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

 

Prior Credit Agreement see the Recitals.

 

Pro Rata Share means with respect to a Lender’s obligation to make Revolving
Loans, participate in Letters of Credit, reimburse the Issuing Lender, and
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (x) prior to the Revolving Commitment being terminated or reduced to
zero, the percentage obtained by dividing (i) such Lender’s Revolving
Commitment, by (ii) the aggregate Revolving Commitment of all Lenders and (y)
from and after the time the Revolving Commitment has been terminated or reduced
to zero, the percentage obtained by dividing (i) the aggregate unpaid principal
amount of such Lender’s Revolving Outstandings (after settlement and repayment
of all Swing Line Loans by the Lenders) by (ii) the aggregate unpaid principal
amount of all Revolving Outstandings.

 

Refunded Swing Line Loan - see Section 2.2.4(c).

 

Regulation D means Regulation D of the FRB.

 

Regulation U means Regulation U of the FRB.

 

Replacement Lender - see Section 8.7(b).

 

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

 

-13-



--------------------------------------------------------------------------------

Required Lenders means, at any time, Lenders whose Pro Rata Shares equal or
exceed 51% as determined pursuant to the definition of “Pro Rata Share”.

 

Revolving Commitment means $175,000,000, as reduced from time to time pursuant
to Section 6.1, or as increased pursuant to Section 6.5.

 

Revolving Loan - see Section 2.1.1.

 

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal Dollar Equivalent amount of all outstanding Revolving Loans, plus (b)
the Stated Amount of all Letters of Credit.

 

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

 

Securitization means any sale, transfer or other disposition of assets relating
to any one or more securitization, factoring or similar dispositions of assets,
but excluding any sale by a Subsidiary of the Company, which is organized under
the laws of Canada or a province thereof, of Dollar denominated receivables in
order to reduce currency translation costs.

 

Senior Officer means, with respect to any Loan Party, any of the Chief Executive
Officer, President, Chief Financial Officer, Chief Operating Officer, Treasurer,
or Controller of such Loan Party.

 

Significant Disposition shall mean (i) any direct or indirect sale, lease,
transfer, or other disposition (or series of related sales, leases, transfers or
dispositions) by the Company or any Restricted Subsidiary (which term, for the
purpose solely of this definition, shall have the meaning in this definition
which is ascribed to such term by the Permitted Note Indenture), including any
disposition by means of a merger, consolidation or similar transaction, of all
or substantially all the assets of any division or line of business of the
Company or any Restricted Subsidiary or any other assets of the Company or any
Restricted Subsidiary outside of the ordinary course of business of the Company
or any such Restricted Subsidiary (in each case an “Asset Disposition”), (ii)
any direct or indirect sale, lease, transfer, or other disposition (or series of
related sales, leases, transfers or dispositions) by the Company or any
Restricted Subsidiary, including any disposition by means of a merger,
consolidation or similar transaction, of any shares, interests, rights to
purchase, warrants, options, participations, or other equivalents of or
interests in (however designated) equity of a Restricted Subsidiary (other than
directors’ qualifying shares or shares required by applicable Law to be held by
a Person other than the Company or a Restricted Subsidiary) (“Equity
Disposition”), and (iii) any receipt of insurance proceeds arising from a loss
or casualty to property of any Loan Party (“Casualty Disposition”).

 

Significant Disposition Amount shall mean an amount of principal indebtedness
required to be paid or prepaid at any time pursuant to the Permitted Note
Indenture in connection with a Significant Disposition without giving effect to
any payment or prepayment made or Cash Collateral pledged under this Agreement
and without giving effect, at the time of determination, to any unconsummated
acquisition of additional or replacement assets.

 

-14-



--------------------------------------------------------------------------------

Standby Letter of Credit means a Letter of Credit which is not a Commercial
Letter of Credit.

 

Standby Letter of Credit Fee see Section 5.2.

 

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate Dollar Equivalent (which with respect
to Letters of Credit not yet honored shall be calculated by Administrative Agent
on the basis of reasonable assumptions) amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate Dollar Equivalent amount
of all unreimbursed payments and disbursements under such Letter of Credit.

 

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Company.

 

Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) Revolving Commitment (less Revolving Outstandings at such time).

 

Swing Line Commitment Amount means $10,000,000, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Commitment of the Swing Line Lender.

 

Swing Line Lender means LaSalle.

 

Swing Line Loan - see Section 2.2.4.

 

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

 

Termination Date means the earlier to occur of (a) December 23, 2008, or (b)
such other date on which the Commitments terminate pursuant to Section 6 or 13.

 

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of the Company or any
other member of the Controlled Group from such Pension Plan during a plan year
in which the Company or any other member of the Controlled Group was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or was deemed
such under Section 4068(f) of ERISA, (c) the termination of such Pension Plan,
the filing of a notice of intent to terminate the Pension Plan or the treatment
of an amendment of such Pension Plan as a termination under Section 4041 of
ERISA, (d) the institution by the PBGC of proceedings to terminate such Pension
Plan or (e) any event or condition that might constitute grounds under Section
4042 of ERISA for the termination of, or appointment of a trustee to administer,
such Pension Plan.

 

-15-



--------------------------------------------------------------------------------

Total Debt means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis minus the unencumbered cash and Cash Equivalent Investments
of the Company and its Subsidiaries at the time of determination, excluding (a)
contingent obligations in respect of Contingent Liabilities (except to the
extent constituting Contingent Liabilities in respect of Debt of a Person other
than any Loan Party), and (b) Hedging Obligations. For the avoidance of doubt,
Total Debt shall not include Indebtedness of a Loan Party arising from surety
bonds, performance bonds, bid bonds, or similar obligations.

 

Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day to (b) EBITDA for the Computation Period
ending on such day.

 

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

type - see Section 2.2.1.

 

UCC means the Uniform Commercial code as in effect from time to time in the
Commonwealth of Pennsylvania.

 

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

 

Vapor Management shall mean the managers of Vapor Power, formerly a division of
Vapor Corporation, or an entity controlled by such managers.

 

Vapor Power Sale shall mean the sale of Vapor Power, formerly a division of
Vapor Corporation, to Vapor Management.

 

Venture shall mean at any time any domestic or non-domestic Person, venture or
enterprise which is not a Subsidiary of the Company, but as to which (A) the
Company or any one or more Subsidiaries of the Company directly or indirectly
owns or controls an ownership, voting or other interest in excess of five
percent of any such outstanding interests and (B) the Company materially
participates in the management or operations thereof.

 

Withholding Certificate - see Section 7.6(d).

 

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

-16-



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions.

 

(i) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(ii) Section, Annex, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(iii) The term “including” is not limiting and means “including without
limitation.”

 

(iv) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(v) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

 

(vi) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms, and all covenants and other terms of
this Agreement and the other Loan Documents shall each be given effect so that
if a particular action or condition is expressly prohibited by any such covenant
or other term, the fact that it would be expressly or impliedly permitted by
another covenant or term, by an exception thereto, or be otherwise within the
limitations thereof, shall not result in such action or condition being
permissible.

 

(vii) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Company, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.

 

  2. COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.

 

2.01 Commitments.

 

On and subject to the terms and conditions of this Agreement, each of the
Lenders, severally and for itself alone, agrees to make loans to, and to issue
or participate in letters of credit for the account of, the Company as follows:

 

(a) Revolving Loan Commitment.

 

Each Lender with a Commitment agrees to make loans in Dollars or an Alternate
Currency on a revolving basis (“Revolving Loans”) from time to time until the
Termination Date in such Lender’s Pro Rata Share of such aggregate amounts as
the Company may request from all Lenders; provided that the Revolving
Outstandings will not at any time exceed the Revolving Commitment (less the
amount of any Swing Line Loans outstanding at such time) and provided that the
aggregate Dollar Equivalent amount of all Loans denominated in an Alternate
Currency shall not exceed $20,000,000.

 

-17-



--------------------------------------------------------------------------------

(b) L/C Commitment.

 

Subject to Section 2.3.1, the Issuing Lender agrees to issue letters of credit,
in each case containing such terms and conditions as are permitted by this
Agreement and are reasonably satisfactory to the Issuing Lender (each, a “Letter
of Credit”), at the request of and for the account of the Company from time to
time before the scheduled Termination Date and, as more fully set forth in
Section 2.3.2, each Lender agrees to purchase a participation in each such
Letter of Credit; provided that (a) the aggregate Stated Amount of all Letters
of Credit shall not at any time exceed $75,000,000 and (b) the Revolving
Outstandings shall not at any time exceed the Revolving Commitment (less the
amount of any Swing Line Loans outstanding at such time).

 

2.02 Loan Procedures.

 

(a) Various Types of Loans.

 

Each Revolving Loan shall be either a Base Rate Loan or a LIBOR Loan (each a
“type” of Loan), as the Company shall specify in the related notice of borrowing
or conversion pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans having the same
Interest Period and denominated in the same currency are sometimes called a
“Group” or collectively “Groups”. Base Rate Loans and LIBOR Loans may be
outstanding at the same time, provided that not more than twelve (12) different
Groups of LIBOR Loans shall be outstanding at any one time. All borrowings,
conversions and repayments of Revolving Loans shall be effected so that each
Lender will have a ratable share (according to its Pro Rata Share) of all types
and Groups of Loans. Base Rate Loan shall be denominated solely in Dollars;
LIBOR Loans may be denominated in Dollars or an Alternate Currency.

 

(b) Borrowing Procedures.

 

The Company shall give written notice (each such written notice, a “Notice of
Borrowing”) substantially in the form of Exhibit E or telephonic notice
(followed immediately by a Notice of Borrowing) to the Administrative Agent of
each proposed borrowing not later than (a) in the case of a Base Rate borrowing,
11:00 A.M., Chicago time, on the proposed date of such borrowing, and (b) in the
case of a LIBOR borrowing, 11:00 A.M., Chicago time, at least three Business
Days prior to the proposed date of such borrowing. Each such notice shall be
effective upon receipt by the Administrative Agent, shall be irrevocable, and
shall specify the date, amount (which shall be denominated in Dollars
notwithstanding that the requested Loan may be advanced in an Alternate
Currency) and type of borrowing and, in the case of a LIBOR borrowing, the

 

-18-



--------------------------------------------------------------------------------

currency and initial Interest Period therefor. Promptly upon receipt of such
notice, the Administrative Agent shall advise each Lender thereof and, if a Loan
is requested in an Alternate Currency, the amount thereof in such Alternate
Currency. Not later than 1:00 P.M., Chicago time, on the date of a proposed
borrowing, each Lender shall provide the Administrative Agent at the office
specified by the Administrative Agent with immediately available funds covering
such Lender’s Pro Rata Share of such borrowing in the currency requested and, so
long as the Administrative Agent has not received written notice that the
conditions precedent set forth in Section 11 with respect to such borrowing have
not been satisfied, the Administrative Agent shall pay over the funds received
by the Administrative Agent to the Company on the requested borrowing date. Each
borrowing shall be on a Business Day. Each Base Rate borrowing shall be in an
aggregate amount of at least $1,000,000 and an integral multiple of at least
$500,000, and each LIBOR borrowing shall be in an aggregate amount of at least
$2,500,000 and an integral multiple of $1,000,000. If the Company fails to
specify in its Loan Request an Alternate Currency for the Loan requested
thereby, the Company shall be deemed to have requested that such Loan be
denominated in Dollars.

 

(c) Conversion and Continuation Procedures.

 

(i) Subject to Section 2.2.1, the Company may, upon irrevocable written notice
to the Administrative Agent in accordance with clause (b) below:

 

(A) elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate Dollar Equivalent amount not less than $2,500,000 or a higher
integral multiple Dollar Equivalent of $1,000,000) into Loans of the other type;
or

 

(B) elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans denominated in the same currency and having Interest Periods
expiring on such day (or any part thereof in an aggregate Dollar Equivalent
amount not less than $2,500,000 or a higher integral multiple Dollar Equivalent
of $1,000,000) for a new Interest Period;

 

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal Dollar Equivalent amount of each Group of LIBOR Loans
shall be at least $2,500,000 and an integral multiple of the Dollar Equivalent
of $1,000,000.

 

(ii) The Company shall give written notice (each such written notice, a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit F or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 A.M.,
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time, at
least three Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:

 

(A) the proposed date of conversion or continuation;

 

-19-



--------------------------------------------------------------------------------

(B) the aggregate Dollar Equivalent amount of Loans to be converted or
continued;

 

(C) the type of Loans resulting from the proposed conversion or continuation;
and

 

(D) in the case of conversion into, or continuation of, LIBOR Loans, the
currency thereof and the duration of the requested Interest Period therefor.

 

(iii) If upon the expiration of any Interest Period applicable to LIBOR Loans
denominated in Dollars, the Company has failed to select timely a new Interest
Period to be applicable to such LIBOR Loans, the Company shall be deemed to have
elected to convert such LIBOR Loans into Base Rate Loans effective on the last
day of such Interest Period; if upon the expiration of any Interest Period
applicable to LIBOR Loans denominated in an Alternate Currency, the Company has
failed to give timely notice of its selection of a new Interest Period to be
applicable to such LIBOR Loans, the Company shall be deemed to have elected to
continue such LIBOR Loans effective on the last day of such Interest Period for
an additional one month Interest Period.

 

(iv) The Administrative Agent will promptly notify each Lender of its receipt of
a notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Company, of the details of any automatic
conversion or continuation.

 

(v) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.

 

(d) Swing Line Facility.

 

(i) The Administrative Agent shall notify the Swing Line Lender upon the
Administrative Agent’s receipt of any Notice of Borrowing. Subject to the terms
and conditions hereof, the Swing Line Lender may, in its sole discretion, make
available from time to time until the Termination Date advances (each, a “Swing
Line Loan”) in accordance with any such notice, notwithstanding that after
making a requested Swing Line Loan, the sum of the Swing Line Lender’s Pro Rata
Share of the Revolving Outstandings and all outstanding Swing Line Loans, may
exceed the Swing Line Lender’s Pro Rata Share of the Revolving Commitment. The
provisions of this Section 2.2.4 shall not relieve Lenders of their obligations
to make Revolving Loans under Section 2.1.1; provided that if the Swing Line
Lender makes a Swing Line Loan pursuant to any such notice, such Swing Line Loan
shall be in lieu of any Revolving Loan that otherwise may be made by the Lenders
pursuant to such notice. The aggregate amount of Swing Line Loans outstanding
shall not exceed at any time Swing Line Availability. Until the Termination
Date, the Company may from time to time borrow, repay and reborrow under this
Section 2.2.4. Each Swing Line Loan shall be made pursuant to a Notice of
Borrowing delivered by the Company to the Administrative Agent in accordance
with Section 2.2.2. Any such notice must be given no later than 2:00 P.M.,
Chicago time, on the Business Day of the proposed Swing Line Loan. Unless the
Swing Line Lender has received at least one Business Day’s prior written notice
from Required Lenders instructing it not to make a Swing Line Loan, the Swing
Line

 

-20-



--------------------------------------------------------------------------------

Lender shall, notwithstanding the failure of any condition precedent set forth
in Section 12.2, be entitled to fund that Swing Line Loan, and to have such
Lender make Revolving Loans in accordance with Section 2.2.4(c) or purchase
participating interests in accordance with Section 2.2.4(d). Notwithstanding any
other provision of this Agreement or the other Loan Documents, each Swing Line
Loan shall constitute a Base Rate Loan. The Company shall repay the aggregate
outstanding principal amount of each Swing Line Loan upon demand therefor by the
Administrative Agent.

 

(ii) The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date if not sooner paid in full.

 

(iii) The Swing Line Lender, at any time and from time to time at the discretion
of the Swing Line Lender, shall on behalf of the Company (and the Company hereby
irrevocably authorizes the Swing Line Lender to so act on its behalf) request
each Lender with a Revolving Commitment (including the Swing Line Lender) to
make a Revolving Loan to the Company (which shall be a Base Rate Loan) in an
amount equal to that Lender’s Pro Rata Share of the principal amount of all
Swing Line Loans (the “Refunded Swing Line Loan”) outstanding on the date such
notice is given. Unless any of the events described in Section 13.1.4 has
occurred (in which event the procedures of Section 2.2.4(d) shall apply) and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a Revolving Loan are then satisfied, each Lender shall disburse
directly to the Administrative Agent, its Pro Rata Share on behalf of the Swing
Line Lender, prior to 2:00 P.M., Chicago time, in immediately available funds on
the date that notice is given (provided that such notice is given by 12:00 p.m.,
Chicago time, on such date). The proceeds of those Revolving Loans shall be
immediately paid to the Swing Line Lender and applied to repay the Refunded
Swing Line Loan.

 

(iv) If, prior to refunding a Swing Line Loan with a Revolving Loan pursuant to
Section 2.2.4(c), one of the events described in Section 13.1.4 has occurred,
then, subject to the provisions of Section 2.2.4(e) below, each Lender shall, on
the date such Revolving Loan was to have been made for the benefit of the
Company, purchase from the Swing Line Lender an undivided participation interest
in the Swing Line Loan in an amount equal to its Pro Rata Share of such Swing
Line Loan. Upon request, each Lender shall promptly transfer to the Swing Line
Lender, in immediately available funds, the amount of its participation
interest.

 

(v) Each Lender’s obligation to make Revolving Loans in accordance with Section
2.2.4(c) and to purchase participation interests in accordance with Section
2.2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the Company
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Unmatured Event of Default or Event of Default; (iii) any
inability of the Company to satisfy the conditions precedent to borrowing set
forth in this Agreement at any time or (iv) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent or the Swing Line Lender, as applicable, by 2:00 P.M.,
Chicago time, the amount required pursuant to Sections 2.2.4(c) or 2.2.4(d), as
the case

 

-21-



--------------------------------------------------------------------------------

may be, on the Business Day on which such Lender receives notice from the
Administrative Agent of such payment or disbursement (it being understood that
any such notice received after noon, Chicago time, on any Business Day shall be
deemed to have been received on the next following Business Day), such Lender
agrees to pay interest on such amount to the Administrative Agent for the Swing
Line Lender’s account forthwith on demand, for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate from time to time in effect.

 

2.03 Letter of Credit Procedures.

 

(a) L/C Applications.

 

The Company shall execute and deliver to the Issuing Lender the Master Letter of
Credit Agreement from time to time in effect or such other application and
agreement for letters of credit as such Issuing Lender may elect. The Company
shall give notice to the Administrative Agent and the Issuing Lender of the
proposed issuance of each Letter of Credit on a Business Day which is at least
three Business Days (or such lesser number of days as the Administrative Agent
and the Issuing Lender shall agree in any particular instance in their sole
discretion) prior to the proposed date of issuance of such Letter of Credit.
Each such notice shall be accompanied by an L/C Application, duly executed by
the Company and in all respects satisfactory to the Administrative Agent and the
Issuing Lender, together with such other documentation as the Administrative
Agent or the Issuing Lender may request in support thereof, it being understood
that each L/C Application shall specify, among other things, the date on which
the proposed Letter of Credit is to be issued, the expiration date of such
Letter of Credit (which shall not be later than twenty (20) Business Days prior
to the scheduled Termination Date (unless such Letter of Credit is Cash
Collateralized)), whether such Letter of Credit is to be transferable in whole
or in part and the currency in which the Letter of Credit is requested to be
denominated which shall be either Dollars or a currency satisfactory to the
Issuing Lender. Any Letter of Credit outstanding after the scheduled Termination
Date which is Cash Collateralized for the benefit of the Issuing Lender shall
after the scheduled Termination Date be the sole responsibility of the Issuing
Lender. So long as the Issuing Lender has not received written notice that the
conditions precedent set forth in Section 12 with respect to the issuance of
such Letter of Credit have not been satisfied, the Issuing Lender shall issue
such Letter of Credit on the requested issuance date. The Issuing Lender shall
promptly advise the Administrative Agent of the issuance of each Letter of
Credit, the currency thereof, and of any amendment thereto, extension thereof or
event or circumstance changing the amount available for drawing thereunder. In
the event of any inconsistency between the terms of the Master Letter of Credit
Agreement, any L/C Application and the terms of this Agreement, the terms of
this Agreement shall control.

 

The Company may request the issuance of a Letter of Credit on behalf of itself
or on behalf of any other Loan Party, provided that the Company is the account
party thereon and provided further that notwithstanding that any letter of
credit issued in connection herewith may state that it is issued on behalf of
another Loan Party or Subsidiary of a Loan Party and notwithstanding that any
application or agreement with respect to such a letter of credit is executed by
a Loan Party or Subsidiary of a Loan Party, each such letter of credit is hereby

 

-22-



--------------------------------------------------------------------------------

deemed to be a Letter of Credit issued hereunder for the account of the Company
and the Company is hereby deemed to be severally obligated on such application
or agreement.

 

(a) LaSalle agrees to continue outstanding until expiration each of the letters
of credit issued by it and listed on Schedule 2.3 and to be an Issuing Lender
hereunder with respect to such letters of credit and the Letters of Credit
issued hereunder, (b) JPMorgan Chase Bank (“JPMC”), as assignee of Chase
Manhattan Bank USA, N.A., successor in interest to Chase Manhattan Bank
Delaware, agrees to continue outstanding until expiration each of the letters of
credit issued by it and listed on Schedule 2.3 and to be an Issuing Lender
hereunder with respect to such Letters of Credit, and (c) ABN AMRO Bank N.V.
(“ABN AMRO”) agrees to continue outstanding until expiration or replacement by
LaSalle each of the Letters of Credit issued by it and listed on Schedule 2.3
and to be an Issuing Lender with respect to such Letters of Credit. All letters
of credit outstanding under the Prior Credit Agreement (together with all
extensions and renewals thereof and amendments thereto after the date hereof)
issued by LaSalle, ABN AMRO, or JPMC (and any of its assignors or successors)
shall be deemed to be and hereby are Letters of Credit under this Agreement as
of the Closing Date and hereafter.

 

If from time to time on any date the aggregate Stated Amount of all Letters of
Credit, in the equivalent amount of Dollars at exchange rates then prevailing
and available to the Issuing Lender, exceed $75,000,000 (such excess amount,
calculated at any time and from time to time, being referred to herein as the
“Exchange Rate L/C Excess Amount”), the Company shall thereupon provide Cash
Collateral to the Administrative Agent for the benefit of the Issuing Lender and
the Lenders (to be held in an interest-bearing account with the Agent) an amount
equal to the Exchange Rate L/C Excess Amount, and the Company hereby pledges to
the Administrative Agent for the benefit of the Issuing Lender and each Lender,
and grants to the Administrative Agent for the benefit of the Issuing Lender and
each Lender a security interest in, all such cash and the deposit account to
which it is credited, and the proceeds thereof, as security for the Company’s
reimbursement obligations with respect to Letters of Credit. Unless an Event of
Default has occurred and is continuing, the Administrative Agent shall return to
the Company any amount of Cash Collateral which is in excess of the Exchange
Rate L/C Excess Amount.

 

(b) Participations in Letters of Credit.

 

Concurrently with the issuance of each Letter of Credit and in connection with
each Letter of Credit described on Schedule 2.3 and any extensions and renewals
thereof and amendments thereto, the Issuing Lender shall be deemed to have sold
and transferred to each Lender with a Commitment, and each such Lender shall be
deemed irrevocably and unconditionally to have purchased and received from the
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Pro Rata Share, in such Letter of
Credit and the Company’s reimbursement obligations with respect thereto. If the
Company does not pay any reimbursement obligation when due, the Company shall be
deemed to have immediately requested that the Lenders make a Revolving Loan
which is a Base Rate Loan in a principal amount equal to such reimbursement
obligations. The Administrative Agent shall promptly notify such Lenders of such
deemed request and, without the necessity of compliance with the requirements of
Section 2.2.2, 12.2 or otherwise such Lender shall make available to the
Administrative Agent its Pro Rata Share of such Loan. The proceeds of such Loan
shall be paid

 

-23-



--------------------------------------------------------------------------------

over by the Administrative Agent to the Issuing Lender for the account of the
Company in satisfaction of such reimbursement obligations. For the purposes of
this Agreement, the unparticipated portion of each Letter of Credit shall be
deemed to be the Issuing Lender’s “participation” therein. The Issuing Lender
hereby agrees, upon request of the Administrative Agent or any Lender, to
deliver to the Administrative Agent or such Lender a list of all outstanding
Letters of Credit issued by the Issuing Lender, together with such information
related thereto as the Administrative Agent or such Lender may reasonably
request.

 

(c) Reimbursement Obligations.

 

(i) The Company hereby unconditionally and irrevocably agrees to reimburse the
Issuing Lender for each payment or disbursement made by the Issuing Lender under
any Letter of Credit honoring any demand for payment made by the beneficiary
thereunder, in each case on the date that such payment or disbursement is made
and in an amount equal to the Dollar Equivalent of the amount of such payment or
disbursement. Any amount not reimbursed on the date of such payment or
disbursement shall bear interest from the date of such payment or disbursement
to the date that the Issuing Lender is reimbursed by the Company therefor,
payable on demand, at a rate per annum equal to the Base Rate from time to time
in effect plus the Base Rate Margin from time to time in effect plus, beginning
on the third Business Day after receipt of notice from the Issuing Lender of
such payment or disbursement, 2%. The Issuing Lender shall notify the Company
and the Administrative Agent whenever any demand for payment is made under any
Letter of Credit by the beneficiary thereunder; provided that the failure of the
Issuing Lender to so notify the Company or the Administrative Agent shall not
affect the rights of the Issuing Lender or the Lenders in any manner whatsoever.

 

(ii) The Company’s reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (b) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or any other Person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between any
Loan Party and the beneficiary named in any Letter of Credit), (c) the validity,
sufficiency or genuineness of any document which the Issuing Lender has
determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of the Administrative Agent or any Lender
to the Company, or relieve the Company of any of its obligations hereunder to
any such Person.

 

-24-



--------------------------------------------------------------------------------

(d) Funding by Lenders to Issuing Lender.

 

If the Issuing Lender makes any payment or disbursement under any Letter of
Credit and (a) the Company has not reimbursed the Issuing Lender in full for
such payment or disbursement by 11:00 A.M., Chicago time, on the date of such
payment or disbursement, (b) a Revolving Loan may not be made in accordance with
Section 2.3.2 or (c) any reimbursement received by the Issuing Lender from the
Company is or must be returned or rescinded upon or during any bankruptcy or
reorganization of the Company or otherwise, each other Lender with a Commitment
shall be irrevocably and unconditionally obligated to pay to the Administrative
Agent for the account of the Issuing Lender, in full or partial payment of the
purchase price of its participation in such Letter of Credit, its Pro Rata Share
of the Dollar Equivalent of such payment or disbursement (but no such payment
shall diminish the obligations of the Company under Section 2.3.3), and, upon
notice from the Issuing Lender, the Administrative Agent shall promptly notify
each other Lender thereof. Each other Lender irrevocably and unconditionally
agrees to so pay to the Administrative Agent in immediately available funds for
the Issuing Lender’s account the amount of such other Lender’s Pro Rata Share of
the Dollar Equivalent of such payment or disbursement. If and to the extent any
Lender shall not have made such amount available to the Administrative Agent by
2:00 P.M., Chicago time, on the Business Day on which such Lender receives
notice from the Administrative Agent of such payment or disbursement (it being
understood that any such notice received after noon, Chicago time, on any
Business Day shall be deemed to have been received on the next following
Business Day), such Lender agrees to pay interest on such amount to the
Administrative Agent for the Issuing Lender’s account forthwith on demand, for
each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in effect.
Any Lender’s failure to make available to the Administrative Agent its Pro Rata
Share of any such payment or disbursement shall not relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent such
other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.

 

2.04 Commitments Several.

 

The failure of any Lender to make a requested Loan on any date shall not relieve
any other Lender of its obligation (if any) to make a Loan on such date, but no
Lender shall be responsible for the failure of any other Lender to make any Loan
to be made by such other Lender.

 

2.05 Certain Conditions.

 

Notwithstanding any other provision of this Agreement (other than the provisions
of Section 2.2.4), no Lender shall have an obligation to make any Loan, or to
permit the continuation of or any conversion into any LIBOR Loan, and the
Issuing Lender shall not have any obligation to issue any Letter of Credit, if
an Event of Default or Unmatured Event of Default exists.

 

-25-



--------------------------------------------------------------------------------

  3. EVIDENCING OF LOANS.

 

3.01 Notes.

 

The Loans of each Lender shall be evidenced by a Note, with appropriate
insertions, payable to the order of such Lender in a face principal amount equal
to the sum of such Lender’s Commitment.

 

3.02 Recordkeeping.

 

The Administrative Agent, on behalf of each Lender, shall record in its records,
the date and amount of each Loan made by each Lender, each repayment or
conversion thereof and, in the case of each LIBOR Loan, the dates on which each
Interest Period for such Loan shall begin and end. The aggregate unpaid
principal amount so recorded shall be presumptive evidence of the principal
amount of the Loans owing and unpaid. The failure to so record any such amount
or any error in so recording any such amount shall not, however, limit or
otherwise affect the Obligations of the Company hereunder or under any Note to
repay the principal amount of the Loans hereunder, together with all interest
accruing thereon.

 

  4. INTEREST.

 

4.01 Interest Rates.

 

The Company promises to pay interest on the unpaid principal amount of each Loan
for the period commencing on the date of such Loan until such Loan is paid in
full as follows:

 

(i) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the Base Rate from time to time in effect; and

 

(ii) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBOR Rate applicable to each Interest Period for such Loan plus
the LIBOR Margin from time to time in effect;

 

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest and to the
extent permitted by law, such Obligations shall bear interest at the Base Rate
applicable to Revolving Loans plus 2%), provided further that such increase may
thereafter be rescinded by the Required Lenders, notwithstanding Section 15.1.
Notwithstanding the foregoing, upon the occurrence of an Event of Default under
Section 13.1.1 or 13.1.4, such increase shall occur automatically.

 

4.02 Interest Payment Dates, Currency.

 

Accrued interest on each Base Rate Loan shall be payable in arrears on the first
day of each calendar quarter and at maturity. Accrued interest on each LIBOR
Loan shall be payable on the first day of each Interest Period relating to such
Loan (and, in the case of a LIBOR Loan with an Interest Period in excess of
three months, on the three-month anniversary of the first day of

 

-26-



--------------------------------------------------------------------------------

such Interest Period), upon a prepayment of such Loan, and at maturity. After
maturity, and at any time an Event of Default exists, accrued interest on all
Loans shall be payable on demand. All payments of interest on Loans outstanding
in an Alternate Currency shall be paid in that Alternate Currency.

 

4.03 Setting and Notice of LIBOR Rates.

 

The applicable LIBOR Rate for each Interest Period shall be determined by the
Administrative Agent, and notice thereof shall be given by the Administrative
Agent promptly to the Company and each Lender. Each determination of the
applicable LIBOR Rate by the Administrative Agent shall be conclusive and
binding upon the parties hereto, in the absence of demonstrable error. The
Administrative Agent shall, upon written request of the Company or any Lender,
deliver to the Company or such Lender a statement showing the computations used
by the Administrative Agent in determining any applicable LIBOR Rate hereunder.

 

4.04 Computation of Interest.

 

Interest shall be computed for the actual number of days elapsed on the basis of
a year of 360 days; provided that, for Revolving Loans denominated in an
Alternate Currency for which a 365-day basis is the only market practice
available, interest shall be calculated on the basis of a year of 365 or 366
days, as the case may be. The applicable interest rate for each Base Rate Loan
shall change simultaneously with each change in the Base Rate.

 

  5. FEES.

 

5.01 Non-Use Fee.

 

The Company agrees to pay to the Administrative Agent for the account of each
Lender a non-use fee, for the period from the Closing Date to the Termination
Date, at the Non-Use Fee Rate in effect from time to time of such Lender’s Pro
Rata Share (as adjusted from time to time) of the unused amount of the Revolving
Commitment. For purposes of calculating usage under this Section, the Revolving
Commitment shall be deemed used to the extent of Revolving Outstandings. Such
non-use fee shall be payable in arrears on the first day of each calendar
quarter and on the Termination Date for any period then ending for which such
non-use fee shall not have previously been paid. The non-use fee shall be
computed for the actual number of days elapsed on the basis of a year of 360
days.

 

5.02 Letter of Credit Fees.

 

(i) The Company agrees to pay to the Administrative Agent for the account of
each Lender (i) with respect to Commercial Letters of Credit, a nonrefundable
fee (the “Commercial Letter of Credit Fee”) equal to the basis points per annum
at the Commercial Letter of Credit Fee Rate in effect from time to time of such
Lender’s Pro Rata Share (as adjusted from time to time) of the undrawn Dollar
Equivalent (which shall be calculated by Administrative Agent on the basis of
reasonable assumptions) amount of such Letters of Credit (computed for the
actual number of days elapsed on the basis of a year of 360 days) and (ii) with
respect to Standby Letters of Credit, a nonrefundable fee (the “Standby Letter
of Credit Fee”) equal to the basis points per annum at

 

-27-



--------------------------------------------------------------------------------

the Standby Letter of Credit Fee Rate in effect from time to time of such
Lender’s Pro Rata Share (as adjusted from time to time) of the undrawn Dollar
Equivalent (which shall be calculated by Administrative Agent on the basis of
reasonable assumptions) amount of such Letters of Credit (computed for the
actual number of days elapsed on the basis of a year of 360 days); provided
that, unless the Required Lenders otherwise consent, the rate applicable to each
Letter of Credit shall be increased by 2% at any time that an Event of Default
exists. Such letter of credit fee shall be payable in arrears on the first day
of each calendar quarter and on the Termination Date (or such later date on
which such Letter of Credit expires or is terminated) for the period from the
date of the issuance of each Letter of Credit (or the last day on which the
letter of credit fee was paid with respect thereto) to the date such payment is
due or, if earlier, the date on which such Letter of Credit expired or was
terminated.

 

(ii) In addition, with respect to each Letter of Credit, the Company agrees to
pay to the Issuing Lender, for its own account, (i) such fees and expenses as
the Issuing Lender customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations and (ii) a letter of credit fronting fee in the amount and at the
times agreed to by the Company and the Issuing Lender.

 

5.03 Administrative Agent’s Fees.

 

The Company agrees to pay to the Administrative Agent such agent’s fees as are
mutually agreed to from time to time by the Company and the Administrative Agent
including the fees set forth in the Agent Fee Letter.

 

  6. REDUCTION, INCREASE, OR TERMINATION OF THE REVOLVING COMMITMENT;
PREPAYMENTS.

 

6.01 Reduction or Termination of the Revolving Commitment.

 

(a) Voluntary Reduction or Termination of the Revolving Commitment.

 

The Company may from time to time on at least five Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Revolving Commitment to an amount not
less than the Revolving Outstandings plus the outstanding amount of all Swing
Line Loans. Any such reduction shall be in an amount not less than an integral
multiple of $1,000,000. Concurrently with any reduction of the Revolving
Commitment to zero, the Company shall pay all interest on the Revolving Loans,
all non-use fees and all letter of credit fees and shall Cash Collateralize in
full all obligations arising with respect to the Letters of Credit.

 

(b) [Reserved]

 

(c) All Reductions of the Revolving Commitment.

 

All reductions of the Revolving Commitment shall reduce the Commitments ratably
among the Lenders according to their respective Pro Rata Shares.

 

-28-



--------------------------------------------------------------------------------

6.02 Prepayments.

 

(a) Voluntary Prepayments.

 

The Company may from time to time prepay the Loans in whole or in part; provided
that the Company shall give the Administrative Agent (which shall promptly
advise each Lender) notice thereof not later than 11:00 A.M., Chicago time, on
the day of such prepayment (which shall be a Business Day), specifying the Loans
to be prepaid and the date and amount of prepayment. Any such partial prepayment
shall be in an amount equal to an integral multiple of the Dollar Equivalent of
$1,000,000.

 

(b) Mandatory Prepayment.

 

(i) Upon Significant Disposition.

 

Within one-hundred eighty (180) days of an Asset Disposition or Equity
Disposition and within two hundred seventy (270) days of a Casualty Disposition,
the Company shall first prepay the principal amount of the Revolving Loans
outstanding and second Cash Collateralize the Stated Amount of all Letters of
Credit (in the order and manner set forth below in Section 6.2.2(b)) in an
aggregate amount equal to the Significant Disposition Amount (if any), provided,
however, that the Stated Amount of all Letters of Credit shall be required to be
Cash Collateralized only if the Stated Amount of all Letters of Credit (minus
any Cash Collateral held by the Administrative Agent therefor) is in excess of
$50,000,000 (and only to the extent of such excess) and if the Total Debt to
EBITDA Ratio as of the last day of the most recent previous Computation Period
is greater than 2.50 to 1.00; but provided, further, that if at any time
thereafter, up to that date which is 365 days after the Significant Disposition,
the Stated Amount of all Letters of Credit (minus any Cash Collateral held by
the Administrative Agent therefor) exceeds $50,000,000 and the Total Debt to
EBITDA Ratio as of the last day of the most recent previous Computation Period
exceeds 2.50 to 1.00, then the Stated Amount of all Letters of Credit (minus any
Cash Collateral held by the Administrative Agent therefor) in excess of
$50,000,000 shall be Cash Collateralized with that portion of the Significant
Disposition Amount which was not at any such time or times applied as a
prepayment of the Revolving Loans. Any prepayment hereunder shall be subject to
the Company’s obligation to indemnify the Lenders under Section 8.4.

 

(ii) Application Among Loans and Interest Rate Options; Cash Collateral Under
Certain Circumstances.

 

All prepayments and cash collateral required pursuant to this Section 6.2.2
shall: (a) first be applied to prepay Revolving Loans and, as among the Interest
Rate Options applicable to Revolving Loans, first to the principal amount of the
Revolving Loans subject to the Base Rate, then to Revolving Loans subject to the
LIBOR Rate and then to prepay Swing Line Loans; and (b) next be deposited by the
Company in a non-interest bearing account with the Administrative Agent, as Cash
Collateral for the Stated Amount of all Letters of Credit, and the Company
hereby pledges to the Administrative Agent and the Lenders, and grants to the
Administrative Agent and the Lenders a security interest in, all such cash and
deposits as security

 

-29-



--------------------------------------------------------------------------------

for all Obligations. Upon and to the extent of the expiration of, or the payment
by the Company (by way of Revolving Loans or otherwise) of the reimbursement
obligations relating to, Letters of Credit that are Cash Collateralized pursuant
to this Section 6.2.2(b), or at any time that the Stated Amount of all Letters
of Credit (minus any Cash Collateral held by the Administrative Agent therefor
and not released pursuant to the terms hereof) does not exceed $50,000,000, such
Cash Collateral shall to such extent be released and returned to the Company
upon its request except to the extent any such Cash Collateral has been utilized
to pay any such reimbursement obligations. In addition, in the event at any time
that the Total Debt to EBITDA Ratio as of the last day of the most recent
previous Computation Period does not exceed 2.50 to 1.00, all Cash Collateral
shall be released and returned to the Company upon its request except to the
extent any such Cash Collateral has been utilized to pay any such reimbursement
obligations.

 

(iii) Mandatory Prepayments Due to Currency Fluctuations.

 

If, upon the earlier of the last day of an Interest Period or the first Business
Day of any calendar quarter, the amount of the Revolving Outstandings (minus any
Cash Collateral provided in regard to Letters of Credit) is greater than 100% of
the Revolving Commitment as a result of a fluctuation in exchange rates between
the Alternate Currency and Dollars, then the Company shall pay or prepay
Revolving Loans (subject to the Company’s indemnity obligations under Section
8.4) and Cash Collateralize the outstanding Letters of Credit on such day to
such an extent that the Revolving Outstandings shall not exceed the Revolving
Commitments after giving effect to such payments or prepayments.

 

(iv) If on any day on which the Revolving Commitment is reduced pursuant to
Section 6.1.1 the Revolving Outstandings plus the outstanding amount of the
Swing Line Loan exceeds the Revolving Commitment, the Company shall immediately
prepay Revolving Loans or Cash Collateralize the outstanding Letters of Credit,
or do a combination of the foregoing, in an amount sufficient to eliminate such
excess.

 

6.03 Manner of Prepayments.

 

(a) All Prepayments.

 

Each voluntary partial prepayment shall be in a principal Dollar Equivalent
amount of $1,000,000 or a higher integral multiple Dollar Equivalent of
$500,000. Any partial prepayment of a Group of LIBOR Loans shall be subject to
the proviso to Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other
than the last day of an Interest Period therefor shall include interest on the
principal amount being repaid and shall be subject to Section 8.4. Except as
otherwise provided by this Agreement, all principal payments in respect of the
Loans (other than the Swing Line Loans) shall be applied first, to repay
outstanding Base Rate Loans and then to repay outstanding LIBOR Rate Loans in
direct order of Interest Period maturities. All prepayments of Loans outstanding
in an Alternate Currency shall be paid in that Alternate Currency and any
prepayment made in an Alternate Currency shall be first applied to Revolving
Loans outstanding in such currency.

 

-30-



--------------------------------------------------------------------------------

6.04 Repayments.

 

The Revolving Loans of each Lender shall be paid in full in the currency in
which such Loans were advanced and the Revolving Commitment shall terminate on
the Termination Date.

 

6.05 Increase in Commitments.

 

The Company may from time to time in consultation with and upon the consent of
the Administrative Agent (such consent to not be unreasonably withheld), by
notice to the Administrative Agent (which, upon its consent, shall promptly
deliver a copy to each of the Lenders), request that the Revolving Commitment be
increased by an amount that is not more than $50,000,000 and which will not
result in the Revolving Commitment under this Agreement exceeding $225,000,000.
Each such notice shall set forth the requested amount of the increase in the
Revolving Commitment and the date on which such increase is requested to become
effective (which shall be not fewer than twenty (20) nor more than forty-five
(45) days after the date of such notice) and shall offer each Lender the
opportunity to increase its Commitment by its Pro Rata Share of the requested
increase in the Revolving Commitment. Each Lender shall, by notice to the
Company and the Administrative Agent given not more than fifteen (15) days after
the date of the Company’s notice, either agree to increase its Commitment by all
or a portion of the offered amount or decline to increase its Commitment (and
any Lender that does not deliver such a notice within such period of fifteen
(15) days shall be deemed to have declined to increase its Commitment). In the
event that, on the fifteenth (15th) day after the Company shall have delivered a
notice pursuant to the first sentence of this paragraph, the Lenders (or any
number of the Lenders) shall have agreed pursuant to the preceding sentence to
increase their Commitments by an aggregate amount which is less than the
increase in the Revolving Commitment requested by the Company, the Company shall
have the right to arrange for one or more banks or other lenders (any such bank
or other lender which provides a Commitment hereunder being referred to herein
as an “Augmenting Lender”), and any Lender(s), to extend Commitments or increase
their existing Commitments in an aggregate amount equal to all or part of the
unsubscribed amount on the date on which such increase was requested by the
Company in its notice; provided that each Augmenting Lender, if not already a
Lender hereunder, shall be subject to the approval of the Company, Issuing
Lender, Swing Line Lender, and Administrative Agent (which approval shall not be
unreasonably withheld) and shall execute all such documentation as
Administrative Agent shall specify to evidence its status as a Lender hereunder,
including an Augmenting Lender Joinder and Assumption Agreement substantially in
the form of Exhibit C. If (and only if) Lenders (including Augmenting Lenders)
shall have agreed to increase their Commitments or to extend new Commitments, as
the case may be, in an aggregate amount not more that $50,000,000, such
increases and such new Commitments shall become effective on the date specified
in the notice delivered by the Company pursuant to the first sentence of this
paragraph, and shall be deemed added to the Commitments set forth in Annex A
hereof (and Administrative Agent may distribute a revised Annex A to the Lenders
and the Company to reflect such additional Commitments) and each Augmenting
Lender shall be a Lender hereunder. Notwithstanding the foregoing, no increase
in the Commitment of any Lender and no new Commitment of any Augmenting Lender
shall become effective under this paragraph unless, on the date of such
increased or new Commitment and after giving effect to all increased and new
Commitments, (i) the representations and warranties of the Loan Parties
contained herein and in

 

- 31 -



--------------------------------------------------------------------------------

the other Loan Documents shall be true on and as of such date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which expressly relate solely
to an earlier date or time, which representations and warranties shall be true
and correct on and as of the specific dates or times referred to therein), (ii)
no Material Adverse Effect shall have occurred since the Closing Date, (iii) the
Company shall have performed and complied with all covenants and conditions
hereof, (iv) no Event of Default or Unmatured Event of Default shall have
occurred and be continuing or shall exist, (v) the increase in the Commitments
shall not contravene any law applicable to any of the Lenders, the Company, or
any Subsidiary of the Company, and (vi) the Company shall have delivered to the
Administrative Agent for the benefit of the Lenders such replacement and new
Notes as may be necessary to reflect the increased or new Commitments. Upon the
date on which the Commitments are increased, each Lender which has agreed to
increase its Commitment and each Augmenting Lender which has agreed to extend a
new Commitment (in accordance with the terms of this Section 6.5) shall, subject
to the terms and conditions hereof and in reliance on the representations and
warranties herein set forth, severally make its Pro Rata Share of Revolving
Loans in the currencies in which such Loans are outstanding to the Company and
purchase from any Issuing Lender and Swing Line Lender its Pro Rata Share of the
Stated Amount of all Letters of Credit and of those Swing Line Loans that have
been participated to the Lenders in the amount of the increase of its Commitment
(in the case of a Lender which has agreed to increase its Commitment) or in the
amount of its new Commitment (in the case of an Augmenting Lender which has
agreed to extend new a Commitment). Upon the request of the Administrative
Agent, the Company shall execute and deliver to Administrative Agent for the
benefit of the Lenders any and all other documents, instruments, and agreements
necessary or advisable in the reasonable judgment of Administrative Agent to
evidence or document the increase in the Commitments, including any amendments
hereto, and each of the Lenders and each of the Loan Parties hereby provides its
consent hereto and thereto and each Lender hereby authorizes the Administrative
Agent, and each Loan Party hereby authorizes the Company, to execute any such
documents, instruments, and agreements consistent with the terms of this Section
6.5 on its behalf without the necessity of any further consent of any Lender or
Loan Party. The Administrative Agent and each Lender shall have no obligation to
provide any additional credit, commitment, or loan under this Section 6.5 nor
shall the Administrative Agent or any Lender have any obligation to arrange any
such additional credit, commitment, or loan.

 

  7. MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 

7.01 Making of Payments.

 

All payments of principal or interest on the Notes, and of all fees, shall be
made by the Company to the Administrative Agent in immediately available funds
at the office specified by the Administrative Agent not later than noon, Chicago
time, on the date due; and funds received after that hour shall be deemed to
have been received by the Administrative Agent on the following Business Day.
The Administrative Agent shall promptly remit to each Lender its share of all
such payments received in collected funds by the Administrative Agent for the
account of such Lender. All payments under Section 8.1 shall be made by the
Company directly to the Lender entitled thereto without setoff, counterclaim or
other defense.

 

- 32 -



--------------------------------------------------------------------------------

7.02 Application of Certain Payments.

 

So long as no Unmatured Event of Default or Event of Default has occurred and is
continuing, voluntary and mandatory prepayments shall be applied as set forth in
Sections 6.2 and 6.3. After the occurrence and during the continuance of an
Unmatured Event of Default or Event of Default, all amounts collected or
received by the Administrative Agent or any Lender as proceeds from the sale of,
or other realization upon, all or any part of the collateral (if any) shall be
applied as the Administrative Agent shall determine in its reasonable
discretion. Concurrently with each remittance to any Lender of its share of any
such payment, the Administrative Agent shall advise such Lender as to the
application of such payment.

 

7.03 Due Date Extension.

 

If any payment of principal or interest with respect to any of the Loans, or of
any fees, falls due on a day which is not a Business Day, then such due date
shall be extended to the immediately following Business Day (unless, in the case
of a LIBOR Loan, such immediately following Business Day is the first Business
Day of a calendar month, in which case such due date shall be the immediately
preceding Business Day) and, in the case of principal, additional interest shall
accrue and be payable for the period of any such extension.

 

7.04 Setoff.

 

The Company agrees that the Administrative Agent and each Lender have all rights
of set-off and bankers’ lien provided by applicable law, and in addition
thereto, the Company agrees that at any time any Event of Default exists, the
Administrative Agent and each Lender may apply to the payment of any Obligations
of the Company hereunder, whether or not then due, any and all balances,
credits, deposits, accounts or moneys of the Company then or thereafter with the
Administrative Agent or such Lender.

 

7.05 Proration of Payments.

 

If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of offset or otherwise, on account of (a) principal
of or interest on any Loan, but excluding (i) any payment pursuant to Section
8.7 or 15.6 and (ii) payments of interest on any Affected Loan) or (b) its
participation in any Letter of Credit) in excess of its applicable Pro Rata
Share of payments and other recoveries obtained by all Lenders on account of
principal of and interest on the Loans (or such participation) then held by
them, then such Lender shall purchase from the other Lenders such participations
in the Loans (or sub-participations in Letters of Credit) held by them as shall
be necessary to cause such purchasing Lender to share the excess payment or
other recovery ratably with each of them; provided that if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.

 

7.06 Taxes.

 

(i) All payments made by the Company hereunder or under any Loan Documents shall
be made without setoff, counterclaim, or other defense. To the extent permitted
by applicable

 

- 33 -



--------------------------------------------------------------------------------

law, all payments hereunder or under the Loan Documents (including any payment
of principal, interest, or fees) to, or for the benefit, of any person shall be
made by the Company free and clear of and without deduction or withholding for,
or account of, any Taxes now or hereinafter imposed by any taxing authority.

 

(ii) If the Company makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, the Company shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b). To the extent the Company withholds any
Taxes on payments hereunder or under any Loan Document, the Company shall pay
the full amount deducted to the relevant taxing authority within the time
allowed for payment under applicable law and shall deliver to the Administrative
Agent within 30 days after it has made payment to such authority a receipt
issued by such authority (or other evidence satisfactory to the Administrative
Agent) evidencing the payment of all amounts so required to be deducted or
withheld from such payment.

 

(iii) If any Lender or the Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c). A certificate prepared in good
faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.

 

(iv) (i) To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Participant”) shall deliver to the Company and the Administrative Agent on or
prior to the Closing Date (or in the case of a Lender that is an Assignee, on
the date of such assignment to such Lender) two accurate and complete original
signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other
applicable form prescribed by the IRS) certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Loan. If a Lender that is a
Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Sections 871(h) or 881(c) of the Code, the Lender shall
deliver (along with two accurate and complete original signed copies of IRS Form
W-8BEN) a certificate in form and substance reasonably acceptable to
Administrative Agent (any such certificate, a “Withholding Certificate”). In
addition, each Lender that is a Non-U.S. Participant agrees that from time to
time after the Closing Date, (or in the case of a Lender that is an Assignee,
after the date of the assignment to such Lender), when a lapse in time (or
change in circumstances occurs) renders the prior certificates hereunder
obsolete or inaccurate in any material respect, such Lender shall, to the extent
permitted under applicable law, deliver to the Company and the Administrative
Agent two new and accurate and complete

 

- 34 -



--------------------------------------------------------------------------------

original signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any
successor or other applicable forms prescribed by the IRS), and if applicable, a
new Withholding Certificate, to confirm or establish the entitlement of such
Lender or the Administrative Agent to an exemption from, or reduction in, United
States withholding tax on interest payments to be made hereunder or any Loan.

 

(ii) Each Lender that is not a Non-U.S. Participant (other than any such Lender
which is taxed as a corporation for U.S. federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to the Company and the Administrative Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this Section 7.6(d)(ii) is
rendered obsolete or inaccurate in any material respect as result of a change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to the Company and the
Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s or Agent’s exemption from United States backup
withholding tax.

 

(iii) The Company shall not be required to pay additional amounts to a Lender,
or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).

 

(iv) Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by the Company pursuant to this Section 7.6, whether or
not such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.

 

7.07 Alternate Currency Repayments.

 

Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any Revolving Loan made in an Alternate Currency
shall be repaid in the same Alternate Currency in which such Loan was made,
provided, however, that if it is impossible or illegal for the Company to effect
payment of a Revolving Credit Loan in the Alternate Currency in which such Loan
was made, the Company may at its option after reasonable notice to the
Administrative Agent make such payment to be made (i) at and to a different
location, subsidiary, affiliate or correspondent of Administrative Agent, or
(ii) in the Dollar Equivalent amount of Dollars, or (iii) in an equivalent
amount (as determined by Administrative Agent in its reasonable discretion) of
such other currency (freely convertible into Dollars) as the Required Lenders
may solely at their option designate. Upon any events described in (i) through
(iii) of the preceding sentence, the Company shall make such payment and the
Company agrees to hold each Lender harmless from and against any loss incurred
by any Lender arising from the cost to such Lender of any premium, any costs of
exchange, the cost of hedging and covering the Alternate Currency in

 

- 35 -



--------------------------------------------------------------------------------

which such Loan was originally made, and from any change in the value of
Dollars, or such other currency, in relation to the Alternate Currency that was
due and owing. Such loss shall be calculated for the period commencing with the
first day of the Interest Period for such Loan and continuing through the date
of payment thereof. Without prejudice to the survival of any other agreement of
the Company hereunder, the Company’s obligations under this Section shall
survive termination of this Agreement.

 

7.08 Alternate Currency Amounts - Rounding.

 

Notwithstanding anything contained herein to the contrary, Administrative Agent
may, with respect to requests by the Company for Revolving Loans in an Alternate
Currency or prepayments of less than the full amount of a Revolving Loan
denominated in an Alternate Currency, engage in reasonable rounding of the
Alternate Currency amounts requested to be loaned or repaid; and, in such event,
Administrative Agent shall notify the Company and the Lenders of such rounded
amounts and the Company’s request or notice shall thereby be deemed to reflect
such rounded amounts.

 

  8. INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

 

8.01 Increased Costs.

 

(i) If, after the date hereof, the adoption of, or any change in, any applicable
law, rule or regulation, or any change in the interpretation or administration
of any applicable law, rule or regulation by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency: (i) shall impose, modify or deem applicable any reserve (including any
reserve imposed by the FRB, but excluding any reserve included in the
determination of the LIBOR Rate pursuant to Section 4), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by any Lender; or (ii) shall impose on any Lender any other
condition affecting its LIBOR Loans, its Note or its obligation to make LIBOR
Loans; and the result of anything described in clauses (i) and (ii) above is to
increase the cost to (or to impose a cost on) such Lender (or any LIBOR Office
of such Lender) of making or maintaining any LIBOR Loan, or to reduce the amount
of any sum received or receivable by such Lender (or its LIBOR Office) under
this Agreement or under its Note with respect thereto, then upon demand by such
Lender (which demand shall be accompanied by a statement setting forth the basis
for such demand and a calculation of the amount thereof in reasonable detail, a
copy of which shall be furnished to the Administrative Agent), the Company shall
pay directly to such Lender such additional amount as will compensate such
Lender for such increased cost or such reduction, so long as such amounts have
accrued on or after the day which is 180 days prior to the date on which such
Lender first made demand therefor.

 

(ii) If any Lender shall reasonably determine that any change in, or the
adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or

 

- 36 -



--------------------------------------------------------------------------------

comparable agency charged with the interpretation or administration thereof, or
the compliance by any Lender or any Person controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder or under any Letter of Credit to a level below that which such Lender
or such controlling Person could have achieved but for such change, adoption,
phase-in or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) by an amount
deemed by such Lender or such controlling Person to be material, then from time
to time, upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent), the Company shall pay to such Lender such additional
amount as will compensate such Lender or such controlling Person for such
reduction so long as such amounts have accrued on or after the day which is 180
days prior to the date on which such Lender first made demand therefor.

 

8.02 Basis for Determining Interest Rate Inadequate or Unfair.

 

If

 

(i) the Administrative Agent reasonably determines (which determination shall be
binding and conclusive on the Company) that by reason of circumstances affecting
the interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate; or

 

(ii) the Required Lenders advise the Administrative Agent that the LIBOR Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;

 

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii)
on the last day of the current Interest Period for each LIBOR Loan, such Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan,
provided that any LIBOR Loan denominated in an Alternate Currency shall be
repaid in full.

 

8.03 Changes in Law Rendering LIBOR Loans Unlawful.

 

If any change in or the adoption of any new law or regulation, or any change in
the interpretation of any applicable law or regulation by any governmental or
other regulatory body charged with the administration thereof, should make it
(or in the good faith judgment of any Lender cause a substantial question as to
whether it is) unlawful for any Lender to make, maintain or fund LIBOR Loans,
then such Lender shall promptly notify each of the other parties hereto

 

- 37 -



--------------------------------------------------------------------------------

and, so long as such circumstances shall continue, (a) such Lender shall have no
obligation to make or convert any Base Rate Loan into a LIBOR Loan (but shall
make Base Rate Loans concurrently with the making of or conversion of Base Rate
Loans into LIBOR Loans by the Lenders which are not so affected, in each case in
an amount equal to the amount of LIBOR Loans which would be made or converted
into by such Lender at such time in the absence of such circumstances) and (b)
on the last day of the current Interest Period for each LIBOR Loan of such
Lender (or, in any event, on such earlier date as may be required by the
relevant law, regulation or interpretation), such LIBOR Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan, provided that any
LIBOR Loan denominated in an Alternate Currency shall be repaid in full. Each
Base Rate Loan made by a Lender which, but for the circumstances described in
the foregoing sentence, would be a LIBOR Loan (an “Affected Loan”) shall remain
outstanding for the period corresponding to the Group of LIBOR Loans of which
such Affected Loan would be a part absent such circumstances.

 

8.04 Funding Losses.

 

The Company hereby agrees that upon demand by any Lender (which demand shall be
accompanied by a statement setting forth the basis for the amount being claimed,
a copy of which shall be furnished to the Administrative Agent), the Company
will indemnify such Lender against any net loss or expense which such Lender may
sustain or incur (including any net loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain any LIBOR Loan), as reasonably determined by such Lender, as
a result of (a) any payment, prepayment or conversion of any LIBOR Loan of such
Lender on a date other than the last day of an Interest Period for such Loan
(including any conversion pursuant to Section 8.3) or (b) any failure of the
Company to borrow, convert or continue any Loan on a date specified therefor in
a notice of borrowing, conversion or continuation pursuant to this Agreement.
For this purpose, all such notices to the Administrative Agent pursuant to this
Agreement shall be deemed to be irrevocable.

 

8.05 Right of Lenders to Fund through Other Offices.

 

Each Lender may, if it so elects, fulfill its commitment as to any LIBOR Loan by
causing a foreign branch or Affiliate of such Lender to make such Loan; provided
that in such event for the purposes of this Agreement such Loan shall be deemed
to have been made by such Lender and the obligation of the Company to repay such
Loan shall nevertheless be to such Lender and shall be deemed held by it, to the
extent of such Loan, for the account of such branch or Affiliate.

 

8.06 Discretion of Lenders as to Manner of Funding.

 

Notwithstanding any provision of this Agreement to the contrary, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder shall be made as if such
Lender had actually funded and maintained each LIBOR Loan during each Interest
Period for such Loan through the purchase of deposits having a maturity
corresponding to such Interest Period and bearing an interest rate equal to the
LIBOR Rate for such Interest Period.

 

- 38 -



--------------------------------------------------------------------------------

8.07 Mitigation of Circumstances; Replacement of Lenders.

 

(i) Each Lender shall promptly notify the Company and the Administrative Agent
of any event which the Lender has determined will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s sole
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid, (i)
any obligation by the Company to pay any amount pursuant to Section 7.6 or 8.1
or (ii) the occurrence of any circumstances described in Section 8.2 or 8.3
(and, if any Lender has given notice of any such event described in clause (i)
or (ii) above and thereafter such event ceases to exist, such Lender shall
promptly so notify the Company and the Administrative Agent). Without limiting
the foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to the Company of) any event
described in clause (i) or (ii) above and such designation will not, in such
Lender’s sole judgment, be otherwise disadvantageous to such Lender.

 

(ii) If the Company becomes obligated to pay additional amounts to any Lender
pursuant to Section 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, or any Lender does not agree
to an amendment, waiver, consent, or modification to this Agreement or the other
Loan Documents as to which the Required Lenders shall have agreed, then the
Company may designate another bank which is acceptable to the Administrative
Agent and the Issuing Lender in their reasonable discretion (such other bank
being called a “Replacement Lender”) to purchase the Loans of such Lender and
such Lender’s rights hereunder, without recourse to or warranty by, or expense
to, such Lender, for a purchase price equal to the outstanding principal amount
of the Loans payable to such Lender plus any accrued but unpaid interest on such
Loans and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and such Lender shall sell and assign all of its Loans
and other rights and obligations under this Agreement to the Replacement Lender
and, upon such purchase and assumption by the Replacement Lender (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Company hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.

 

8.08 Conclusiveness of Statements; Survival of Provisions.

 

Determinations and statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or
8.4 shall be conclusive absent demonstrable error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 8.1
and 8.4, and the provisions of such Sections shall survive repayment of the
Obligations, cancellation of any Notes, expiration or termination of the Letters
of Credit and termination of this Agreement.

 

- 39 -



--------------------------------------------------------------------------------

  9. REPRESENTATIONS AND WARRANTIES.

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, each of the Loan Parties represents and warrants to the
Administrative Agent and the Lenders that:

 

9.01 Organization.

 

Each Loan Party is validly existing and in good standing under the laws of its
jurisdiction of organization; and each Loan Party is duly qualified to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except for such jurisdictions where
the failure to so qualify would not have a Material Adverse Effect.

 

9.02 Authorization; No Conflict.

 

Each Loan Party is duly authorized to execute and deliver each Loan Document to
which it is a party, the Company is duly authorized to borrow monies hereunder
and each Loan Party is duly authorized to perform its Obligations under each
Loan Document to which it is a party. The execution, delivery and performance by
each Loan Party of each Loan Document to which it is a party, and the borrowings
by the Company hereunder, do not and will not (a) require any consent or
approval of any governmental agency or authority (other than any consent or
approval which has been obtained and is in full force and effect), (b) conflict
with (i) any provision of law, (ii) the charter, by-laws or other organizational
documents of any Loan Party or (iii) any material agreement, indenture,
instrument or other document, or any judgment, order or decree, which is binding
upon any Loan Party or any of their respective properties or (c) require, or
result in, the creation or imposition of any Lien on any material asset of any
Loan Party (other than Liens in favor of the Administrative Agent created
pursuant to any of the Loan Documents).

 

9.03 Validity and Binding Nature.

 

Each of this Agreement and each other Loan Document to which any Loan Party is a
party is the legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, subject to bankruptcy,
insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.

 

9.04 Financial Condition.

 

The audited consolidated financial statements of the Company and its
Subsidiaries for and as at the Company’s Fiscal Year ends, 2000, 2001, and 2002,
and the unaudited consolidated interim financial statements of the Company and
the Subsidiaries for the first three fiscal quarters of the Company’s Fiscal
Year 2003, copies of each of which have been delivered to each Lender, were
prepared in accordance with GAAP (subject, in the case of such unaudited
statements, to the absence of footnotes and to normal year-end adjustments) and
present fairly the consolidated financial condition of the Company and its
Subsidiaries as at such dates and the results of their operations for the
periods then ended.

 

9.05 No Material Adverse Change.

 

Since the Company’s Fiscal Year end 2002, there has been no material adverse
change in the financial condition, operations, assets, business, or properties
of the Loan Parties taken as a whole.

 

- 40 -



--------------------------------------------------------------------------------

9.06 Litigation and Contingent Liabilities.

 

As of the Closing Date, no litigation (including derivative actions),
arbitration proceeding or governmental investigation or proceeding is pending
or, to the Company’s knowledge, threatened against any Loan Party which might
reasonably be expected to have a Material Adverse Effect, except as set forth in
Schedule 9.6. As of the Closing Date, other than any liability incident to such
litigation or proceedings, no Loan Party has any material contingent
liabilities, that would be required to be disclosed by GAAP, which are not
listed on Schedule 9.6 or permitted by Section 11.1. No litigation, arbitration
or similar proceedings, regardless whether or not previously disclosed to the
Lenders or the Administrative Agent, is or are pending against any Loan Party
which alone or in the aggregate would reasonably be expected to result, within
nine (9) months of any date on which this representation and warranty is made or
deemed made (pursuant to a Notice of Borrowing, a Notice of
Conversion/Continuation, Section 12.2, or otherwise), in one or more judgments
or awards against one or more of the Loan Parties in an amount not covered by
confirmed insurance coverage and committed indemnification or contribution
obligations with respect thereto in excess of to $100,000,000.

 

9.07 Ownership of Properties; Liens.

 

Each Loan Party owns good and, in the case of real property, marketable title to
all of its owned material properties and assets, real and personal, tangible and
intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all material Liens,
charges and claims (including infringement claims with respect to patents,
trademarks, service marks, copyrights and the like) except as permitted by
Section 11.2.

 

9.08 Equity Ownership; Subsidiaries.

 

All issued and outstanding Capital Securities of each Loan Party are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens, and such securities were issued in material compliance with all
applicable state and federal laws concerning the issuance of securities.
Schedule 9.8 sets forth the authorized Capital Securities of each Loan Party and
of each of the other Subsidiaries of the Loan Parties as of the Closing Date,
together with their respective legal name, place of organization, type of
organization and location of chief executive office. All of the issued and
outstanding Capital Securities of the Company are owned as set forth on Schedule
9.8 as of the Closing Date, and all of the issued and outstanding Capital
Securities of each Wholly-Owned Subsidiary is, directly or indirectly, owned by
the Company. As of the Closing Date, except as set forth on Schedule 9.8, there
are no material pre-emptive or other outstanding rights, options, warrants,
conversion rights or other similar agreements or understandings for the purchase
or acquisition of any Capital Securities of any Loan Party.

 

9.09 Pension Plans.

 

(i) Each Pension Plan complies in all material respects with all applicable
requirements of law and regulations. No contribution failure under Section 412
of the Code, Section 302 of ERISA or the terms of any Pension Plan has occurred
with respect to any Pension Plan, sufficient to give rise to a Lien under
Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect. There
are no pending or, to the knowledge of the Company, threatened, claims, actions,

 

- 41 -



--------------------------------------------------------------------------------

investigations or lawsuits against any Pension Plan, any fiduciary of any
Pension Plan, or Company or any other member of the Controlled Group with
respect to a Pension Plan or a Multiemployer Pension Plan which could reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any other
member of the Controlled Group has engaged in any prohibited transaction (as
defined in Section 4975 of the Code or Section 406 of ERISA) in connection with
any Pension Plan or Multiemployer Pension Plan which would subject that Person
to any material liability. Within the past five years, neither the Company nor
any other member of the Controlled Group has engaged in a transaction which
resulted in a Pension Plan with an Unfunded Liability being transferred out of
the Controlled Group, which could reasonably be expected to have a Material
Adverse Effect. No Termination Event has occurred or is reasonably expected to
occur with respect to any Pension Plan, which could reasonably be expected to
have a Material Adverse Effect.

 

(ii) All material contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by the Company or any other member of
the Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither the Company nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

 

9.10 Investment Company Act.

 

No Loan Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” within the
meaning of the Investment Company Act of 1940.

 

9.11 Public Utility Holding Company Act.

 

No Loan Party is a “holding company”, or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935.

 

9.12 Regulation U.

 

The Company is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock. No part of the proceeds of any Loan has been or will be used,
immediately, incidentally, or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or to refund Indebtedness originally incurred for such purpose, or
for any purpose which entails a violation of or which is inconsistent with the
provisions of the

 

- 42 -



--------------------------------------------------------------------------------

regulations of the Board of Governors of the Federal Reserve System. None of the
Company or any of its Subsidiaries holds or intends to hold margin stock in such
amounts that more than 25% of the reasonable value of the assets of the Company
or any Subsidiary of the Company are or will be represented by margin stock.

 

9.13 Taxes; Tax Shelter Registration.

 

(i) Each Loan Party has timely filed all material tax returns and reports
required by law to have been filed by it and has paid all material taxes and
governmental charges due and payable with respect to such return, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books. The Loan Parties have made adequate
reserves on their books and records in accordance with GAAP for all taxes that
have accrued but which are not yet due and payable. No Loan Party has
participated in any transaction that relates to a year of the taxpayer (which is
still open under the applicable statute of limitations) which is a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2)
(irrespective of the date when the transaction was entered into).

 

(ii) No Loan Party intends to treat any of the transactions contemplated by any
Loan Document as being a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4.

 

9.14 Solvency, etc.

 

On the Closing Date, and immediately prior to and after giving effect to the
issuance of each Letter of Credit and each borrowing hereunder and the use of
the proceeds thereof, with respect to the Loan Parties, taken as a whole, (a)
the fair value of their assets is greater than the amount of their liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated, (b) the present fair saleable value of
their assets is not less than the amount that will be required to pay the
probable liability on their debts as they become absolute and matured, (c) they
are able to realize upon their assets and pay their debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business, (d) they do not intend to, and do not believe
that they will, incur debts or liabilities beyond their ability to pay as such
debts and liabilities mature and (e) they are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
their property would constitute unreasonably small capital.

 

9.15 Environmental Matters.

 

The on-going operations of each Loan Party comply in all respects with all
Environmental Laws, except such non-compliance which could not (if enforced in
accordance with applicable law) reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect. Each Loan Party
has obtained, and maintained in good standing, all licenses, permits,
authorizations, registrations and other approvals required under any
Environmental Law and required for their respective ordinary course operations,
and for their reasonably anticipated future operations, and each Loan Party is
in compliance with all terms and conditions thereof, except where the failure to
do so could not reasonably be expected to result in material liability to

 

- 43 -



--------------------------------------------------------------------------------

any Loan Party and could not reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect. No Loan Party or
any of its properties or operations is subject to any written order from or
agreement with any Federal, state or local governmental authority, nor to the
knowledge of any Loan Party subject to any judicial or docketed administrative
or other proceeding, respecting any Environmental Law, Environmental Claim or
Hazardous Substance which could reasonably be expected to have a Material
Adverse Effect. No Loan Party has any underground storage tanks that are not
properly registered or permitted under applicable Environmental Laws.

 

9.16 Insurance.

 

Set forth on Schedule 9.16 is an accurate summary of the property and casualty
insurance program of the Loan Parties as of the Closing Date. Each Loan Party
and its properties are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Parties operate.

 

9.17 Real Property.

 

Set forth on Schedule 9.17 is a complete and accurate list, as of the Closing
Date, of the address of all material real property owned or leased by any Loan
Party, together with, in the case of leased property, the name and mailing
address of the lessor of such property.

 

9.18 Information.

 

To the best knowledge of the Company, all information heretofore or
contemporaneously herewith furnished in writing by any Loan Party to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender pursuant hereto or in connection herewith
will be, true and accurate in every material respect on the date as of which
such information is dated or certified, and none of such information is or will
be incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by the Administrative Agent and the Lenders that any
projections and forecasts provided by the Company are based on good faith
estimates and assumptions believed by the Company to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).

 

9.19 Intellectual Property.

 

To the knowledge of the Senior Officers of the Loan Parties, each Loan Party
owns and possesses or has a license or other right to use all patents, patent
rights, trademarks, trademark rights, trade names, trade name rights, service
marks, service mark rights and copyrights as are necessary for the then current
conduct of the businesses of the Loan Parties, without any

 

- 44 -



--------------------------------------------------------------------------------

infringement upon rights of others which could reasonably be expected to have a
Material Adverse Effect.

 

9.20 Burdensome Obligations.

 

To the knowledge of the Senior Officers of the Loan Parties, no Loan Party is a
party to any agreement or contract or subject to any restriction contained in
its organizational documents which could reasonably be expected to have a
Material Adverse Effect.

 

9.21 Labor Matters.

 

Except as set forth on Schedule 9.21, as of the Closing Date, no Loan Party is
subject to any labor or collective bargaining agreement. There are no existing
or, to the knowledge of the Company, threatened strikes, lockouts or other labor
disputes involving any Loan Party that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

9.22 No Default.

 

No Event of Default or Unmatured Event of Default exists or would result from
the incurrence by any Loan Party of any Debt hereunder or under any other Loan
Document.

 

9.23 Indenture, No Recent Amendments.

 

There has occurred no amendment, restatement, refinancing, or the like to the
Permitted Note Indenture from the date of its execution by the Company through
the Closing Date.

 

  10. AFFIRMATIVE COVENANTS.

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, each of the Loan Parties jointly and
severally agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will (and, where applicable, will cause any
non-domestic Subsidiary of a Loan Party to):

 

10.01 Reports, Certificates and Other Information.

 

Furnish to the Administrative Agent (who shall forward a copy of the same to
each Lender):

 

(a) Annual Report.

 

Promptly when available and in any event within 90 days after the close of each
Fiscal Year, the consolidated financial statements of the Company and its
Subsidiaries as at the end of such Fiscal Year consisting of the consolidated
10-K of the Company and its Subsidiaries, all in reasonable detail and certified
without adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by the Company and
reasonably acceptable to the Administrative Agent.

 

- 45 -



--------------------------------------------------------------------------------

(b) Interim Reports.

 

Promptly when available and in any event within 45 days after the end of each
Fiscal Quarter (except the last Fiscal Quarter of each Fiscal Year),
consolidated financial statements of the Company and its Subsidiaries as of the
end of such Fiscal Quarter consisting of the consolidated 10-Q of the Company
and its Subsidiaries.

 

(c) Compliance Certificates.

 

Contemporaneously with the furnishing of a copy of each annual audit report
pursuant to Section 10.1.1 and each set of quarterly statements pursuant to
Section 10.1.2, a duly completed compliance certificate in the form of Exhibit
B, with appropriate insertions, dated the date of such annual report or such
quarterly statements and signed by a Senior Officer of the Company, containing a
computation of each of the financial ratios and restrictions set forth in
Section 11.14 and to the effect that such officer has not become aware of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it.

 

(d) Reports to the SEC and to Shareholders.

 

Promptly upon the filing or sending thereof, copies of all regular, periodic or
special reports of any Loan Party filed with the SEC; copies of all registration
statements of any Loan Party filed with the SEC (other than on Form S-8); and
copies of all proxy statements or other communications made to security holders
generally.

 

(e) Notice of Litigation and ERISA Matters.

 

Promptly upon becoming aware of any of the following, written notice describing
the same and the steps being taken by the Company or the Subsidiary affected
thereby with respect thereto:

 

(i) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against any Loan Party or to
which any of the properties of any thereof is subject or any change or adverse
development in any such litigation, arbitration or governmental investigation or
proceeding whether or not such litigation, arbitration or governmental
investigation or proceeding was previously disclosed by the Company to the
Lenders (including any change in insurance coverage or rights of indemnification
or contribution with respect thereto), which in any case might reasonably be
expected to have a Material Adverse Effect;

 

(ii) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a material Lien under Section 302(f) of
ERISA) or to any Multiemployer Pension Plan, or the taking of any action with
respect to a Pension Plan which could result in the requirement that the Company
furnish a material bond or other security to the

 

- 46 -



--------------------------------------------------------------------------------

PBGC or such Pension Plan, or the occurrence of any event with respect to any
Pension Plan or Multiemployer Pension Plan which could result in the incurrence
by any member of the Controlled Group of any material liability, fine or penalty
(including any claim or demand for material withdrawal liability or material
partial withdrawal from any Multiemployer Pension Plan), or any material
increase in the contingent liability of the Company with respect to any
post-retirement welfare benefit plan or other employee benefit plan of the
Company or another member of the Controlled Group, or any notice that any
Multiemployer Pension Plan is in reorganization, that material increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of a material excise tax, that any such plan is or has been funded at
a rate materially less than that required under Section 412 of the Code, that
any such plan is or may be terminated, or that any such plan is or may become
insolvent; or

 

(iii) any violation of any Environmental Law or the assertion of any
Environmental Claim which would reasonably be expected to have a Material
Adverse Effect.

 

(f) [Reserved.]

 

(g) Management Reports.

 

Promptly upon receipt thereof, copies of all detailed financial and management
reports submitted to the Company by independent auditors in connection with each
annual or interim audit made by such auditors of the books of the Company.

 

(h) Projections.

 

As soon as practicable, and in any event not later than the last day of February
of each year beginning with February 29, 2004, the annual forecasts (to include
the balance sheet, profit and loss statement and statement of cash flows) of the
Company and its Subsidiaries taken together, prepared in a manner consistent
with the projections delivered by the Company to the Lenders prior to the
Closing Date or otherwise in a manner reasonably satisfactory to the
Administrative Agent, accompanied by a certificate of a Senior Officer of the
Company on behalf of the Company to the effect that (a) such projections were
prepared by the Company in good faith, (b) the Company has a reasonable basis
for the assumptions contained in such projections and (c) such projections have
been prepared in accordance with such assumptions.

 

(i) Indenture Debt Notices.

 

Promptly following receipt, copies of any notices (including notices of default
or acceleration) received from any holder or trustee of, under or with respect
to the Permitted Note Indenture.

 

(j) Notice of Default.

 

Promptly after any officer of the Company has learned of the occurrence of an
Event of Default or Unmatured Event of Default, a certificate signed by a Senior
Officer of the Company

 

- 47 -



--------------------------------------------------------------------------------

setting forth the details of such Event of Default or Unmatured Event of Default
and the action which the Company and any other Loan Party proposes to take with
respect thereto.

 

(k) Notice of Litigation.

 

Promptly after the commencement thereof, notice of all actions, suits, or
governmental investigations or proceedings (as to which the Company or any
Subsidiary of the Company has actual knowledge) against the Company or any
Subsidiary of the Company, involving a claim or series of claims in excess of
$10,000,000 or which if adversely determined could reasonably be expected to
have a Material Adverse Effect.

 

(l) Other Information.

 

Promptly from time to time, such other information concerning the Loan Parties
as any Lender or the Administrative Agent may reasonably request.

 

10.02 Books, Records and Inspections.

 

Keep, and cause each other Loan Party to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit, and cause each other Loan
Party to permit, any Lender or the Administrative Agent or any representative
thereof to inspect the properties and operations of the Loan Parties; and
permit, and cause each other Loan Party to permit, at any reasonable time and
with reasonable notice (or at any time without notice if an Event of Default
exists), any Lender or the Administrative Agent or any representative thereof to
visit any or all of its offices, to discuss its financial matters with its
officers and its independent auditors (and the Company hereby authorizes such
independent auditors to discuss such financial matters with any Lender or the
Administrative Agent or any representative thereof), and to examine (and, at the
expense of the Loan Parties, photocopy extracts from) any of its books or other
records. All such inspections or audits by the Administrative Agent shall be at
the Company’s expense, provided that so long as no Event of Default or Unmatured
Event of Default exists, the Company shall not be required to reimburse the
Administrative Agent for inspections or audits.

 

10.03 Maintenance of Property; Insurance.

 

(i) Keep, and cause each other Loan Party to keep, all material property
necessary in the business of the Loan Parties in working order and condition,
ordinary wear and tear excepted except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(ii) Insure its properties and assets against loss or damage by fire and such
other insurable hazards as such assets are commonly insured (including fire,
extended coverage, property damage, workers’ compensation, public liability, and
business interruption insurance) and against other risks (including errors and
omissions) in such amounts as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and
with insurers believed by the Company to be reputable and financially sound,
including self-insurance to the extent customary. The Company shall provide to
the Administrative Agent (who

 

- 48 -



--------------------------------------------------------------------------------

shall forward a copy of the same to each of the Lenders), no later than the date
on which annual financial statements are to be provided to the Agent pursuant to
Section 10.1.1, evidence (in such form as is satisfactory to the Agent) of
compliance with the terms of this Section.

 

10.04 Compliance with Laws; Payment of Taxes and Liabilities.

 

(i) Comply, and cause each other Loan Party and each non-domestic Subsidiary of
a Loan Party to comply, in all material respects with all applicable laws,
rules, regulations, decrees, orders, judgments, licenses and permits, except
where failure to comply could not reasonably be expected to have a Material
Adverse Effect; (b) without limiting clause (a) above, ensure, and cause each
other Loan Party and each non-domestic Subsidiary of a Loan Party to ensure,
that no person who owns a controlling interest in or otherwise controls a Loan
Party or any non-domestic Subsidiary of a Loan Party is or shall be (i) listed
on the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or
any other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (ii) a person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders, (c) without limiting
clause (a) above, comply, and cause each other Loan Party and each non-domestic
Subsidiary of a Loan Party to comply, with all applicable Bank Secrecy Act and
anti-money laundering laws and regulations and (d) pay, and cause each other
Loan Party and each non-domestic Subsidiary of a Loan Party to pay, prior to
delinquency, all material taxes and other governmental charges against it or any
collateral (if any), as well as material claims of any kind which, if unpaid,
could become a Lien on any of its property; provided that the foregoing shall
not require any Loan Party or any non-domestic Subsidiary of a Loan Party to pay
any such tax or charge so long as it shall contest the validity thereof in good
faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP and, in the case of a
claim which could become a Lien on any collateral (if any), such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the collateral (if any) to satisfy such claim.

 

10.05 Maintenance of Existence, etc.

 

Maintain and preserve, and (subject to Section 11.5) cause each other Loan Party
and each non-domestic Subsidiary of a Loan Party to maintain and preserve, (a)
its existence and good standing in the jurisdiction of its organization and (b)
its qualification to do business and good standing in each jurisdiction where
the nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).

 

10.06 Use of Proceeds.

 

Use the proceeds of the Loans, and the Letters of Credit, solely to refinance
the indebtedness outstanding under the Prior Credit Agreement, for working
capital purposes, for Acquisitions permitted by Section 11.5, for Capital
Expenditures and for other general business purposes; and not use or permit any
proceeds of any Loan or Letters of Credit to be used, either directly or
indirectly, for any purpose which contravenes any applicable law.

 

- 49 -



--------------------------------------------------------------------------------

10.07 Employee Benefit Plans.

 

(i) Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.

 

(ii) Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.

 

(iii) Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

 

10.08 Environmental Matters.

 

If any release or threatened release or other disposal of Hazardous Substances
shall occur or shall have occurred on any real property or any other assets of
any Loan Party, the Company shall, or shall cause the applicable Loan Party to,
cause the prompt containment and removal of such Hazardous Substances and the
remediation of such real property or other assets as necessary to comply with
all Environmental Laws and to preserve the value of such real property or other
assets. Without limiting the generality of the foregoing, the Company shall, and
shall cause each other Loan Party to, comply with any Federal or state judicial
or administrative order requiring the performance at any real property of any
Loan Party of activities in response to the release or threatened release of a
Hazardous Substance. To the extent that the transportation of Hazardous
Substances is permitted by this Agreement, the Company shall, and shall cause
its Subsidiaries to, dispose of such Hazardous Substances, or of any other
wastes, only at licensed disposal facilities operating in compliance with
Environmental Laws.

 

10.09 Tax Shelter Registration.

 

Notify the Administrative Agent of any action (or the intention to take an
action) inconsistent with the representation in Section 9.13(b). If the Company
so notifies the Administrative Agent, the Company acknowledges and agrees that
the Administrative Agent and the Lenders may treat the transactions contemplated
hereby (or any single transaction contemplated hereby) as part of a transaction
that is subject to Treasury Regulation Section 301.6112-1, and the
Administrative Agent and such Lender, as applicable, may maintain the lists and
other regulations required by such Treasury Regulation. To the extent the
Administrative Agent or a Lender determines to maintain such list, each Loan
Party shall cooperate with the Administrative Agent and Lenders in obtaining the
information required under such Treasury Regulation. Within 10 days after
notifying the Administrative Agent under this Section 10.9, the Company shall
deliver to the Administrative Agent a duly completed copy of IRS Form 8886 or
any successor form.

 

- 50 -



--------------------------------------------------------------------------------

10.10 Further Assurances.

 

(a) Take, and cause each other Loan Party to take, such actions as are necessary
or as the Administrative Agent or the Required Lenders may reasonably request
from time to time to ensure that the Obligations of each Loan Party under the
Loan Documents are guaranteed by each domestic Subsidiary (including, upon the
acquisition or creation thereof, any Subsidiary acquired or created after the
Closing Date), in each case as the Administrative Agent may determine, including
the execution and delivery of guaranties and other documents, and (b) do all
such other acts and things as the Agent in its reasonable discretion may deem
necessary or advisable from time to time in order to more effectively carry out
the provisions and goals of this Agreement and the other Loan Documents.

 

  11. NEGATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, each of the Loan Parties agrees
that, unless at any time the Required Lenders shall otherwise expressly consent
in writing, it will (and, where applicable, will cause any non-domestic
Subsidiary of a Loan Party to):

 

11.01 Debt.

 

Not, and not permit any other Loan Party or any non-domestic Subsidiary of a
Loan Party to, create, incur, assume or suffer to exist any Debt, except:

 

(i) Obligations under this Agreement and the other Loan Documents;

 

(ii) Debt secured by Liens permitted by Section 11.2(d) and Section 11.2(i), and
extensions, renewals and refinancings thereof; provided that the aggregate
amount of all such Debt at any time outstanding shall not exceed $30,000,000;

 

(iii) Debt of the Company to any domestic Wholly-Owned Subsidiary or Debt of any
domestic Wholly-Owned Subsidiary to the Company or another domestic Wholly-Owned
Subsidiary; provided that the obligations under such Debt shall be subordinated
to the Obligations of the Company hereunder in a manner reasonably satisfactory
to the Administrative Agent;

 

(iv) Debt arising under the Permitted Note Indenture;

 

(v) Hedging Obligations approved by Administrative Agent and incurred in favor
of a Lender or an Affiliate thereof for bona fide hedging purposes and not for
speculation;

 

(vi) Debt described on Schedule 11.1 and, subject to Section 11.16, any
extension, renewal or refinancing thereof to the extent the principal amount
thereof is not increased or made senior in right of payment to the Loans, and so
long as the terms

 

- 51 -



--------------------------------------------------------------------------------

thereof are not materially more burdensome than those of the Debt being
extended, renewed, or refinanced;

 

(vii) Contingent Liabilities of the Loan Parties or any non-domestic Subsidiary
of a Loan Party arising with respect to (i) any Debt permitted hereby, (ii) a
guaranty by the Company of the obligations of Vapor Management to the lender
providing financing to Vapor Management in connection with the Vapor Power Sale
in an amount not to exceed $2,916,666.75, and (iii) notwithstanding any other
provision hereof (but subject to the proviso below), guaranties of performance,
completion, quality, and the like provided by the Company or any Subsidiary of
the Company with respect to performance or similar obligations owing to a Person
by the Company or any of its Subsidiaries provided, however, that the sum of all
amounts paid plus all costs incurred, as the case may be, by the Loan Parties
with respect to guaranties of the performance, completion, quality, or similar
obligations of all non-domestic Subsidiaries of the Company, to the extent such
amounts paid or costs incurred by Loan Parties are not repaid or reimbursed by
the non-domestic Subsidiaries of the Company, shall be deemed to be Debt of
non-domestic Subsidiaries of the Company owing to Loan Parties for the purposes,
and subject to the limitations, of Section 11.1(i) (for the avoidance of doubt,
none of such obligations incurred or amounts paid or costs incurred by the
Company or any of its Subsidiaries with respect to guaranties of the
performance, completion, quality, or similar obligations of the Company or any
of its Subsidiaries shall be deemed to be Indebtedness of, or a loan to, the
Company or any of its Subsidiaries for the purposes of the calculation of any of
the financial covenants of Section 11.14);

 

(viii) Debt of the Loan Parties and any non-domestic Subsidiary of a Loan Party
in respect of surety bonds, performance bonds, bid bonds, or similar obligations
arising in the ordinary course of business up to an amount reasonably determined
to be payable under all surety bonds then outstanding not to exceed at any time
$200,000,000 in the aggregate;

 

(ix) Debt of any non-domestic Subsidiary of the Company to any Loan Party or to
any other Person, provided that the aggregate of all such Indebtedness in
existence at any time of calculation shall not exceed the equivalent amount of
$65,000,000; and

 

(x) other unsecured Debt of any Loan Party, in addition to the Debt listed
above, in an aggregate outstanding amount not at any time exceeding $50,000,000.

 

11.02 Liens.

 

Not, and not permit any other Loan Party or any non-domestic Subsidiary of a
Loan Party to, create or permit to exist any Lien on any of its real or personal
properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:

 

(i) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

 

- 52 -



--------------------------------------------------------------------------------

(ii) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;

 

(iii) Liens arising under the Loan Documents from time to time;

 

(iv) subject to the limitation set forth in Section 11.1(b), (i) Liens arising
in connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Loan Party or any non-domestic Subsidiary of a Loan Party (and not
created in contemplation of such acquisition) and (iii) Liens that constitute
purchase money security interests on any property securing debt incurred for the
purpose of financing all or any part of the cost of acquiring such property,
provided that any such Lien attaches to such property within 60 days of the
acquisition thereof and attaches solely to the property so acquired;

 

(v) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $10,000,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

 

(vi) Liens on contracts entered into with its customers by a Loan Party or any
non-domestic Subsidiary of a Loan Party and the assets related thereto to secure
the obligations of the Loan Party or the non-domestic Subsidiary of a Loan Party
in respect of such contracts or in respect of surety bonds, performance bonds,
bid bonds, or similar obligations arising in the ordinary course of business
issued on its behalf, in each case to assure performance of such contracts;

 

(vii) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;

 

(viii) Liens arising under Securitizations, and

 

(ix) Other Liens securing payment of an aggregate amount of Indebtedness not to
exceed $10,000,000.

 

11.03 Operating Leases.

 

Not permit the aggregate amount of all rental payments under Operating Leases
made (or scheduled to be made) by the Loan Parties (on a consolidated basis) to
exceed $25,000,000 in any Fiscal Year.

 

- 53 -



--------------------------------------------------------------------------------

11.04 Restricted Payments.

 

Not, and not permit any other Loan Party or any non-domestic Subsidiary of a
Loan Party to, (a) make any distribution to any holders of its Capital
Securities, (b) purchase or redeem any of its Capital Securities, (c) pay any
management fees or similar fees to any of its equityholders or any Affiliate
thereof, (d) make any redemption, prepayment, defeasance, repurchase or any
other principal payment in respect of the Permitted Note Indenture or (e) set
aside funds for any of the foregoing. Notwithstanding the foregoing, (i) any
Subsidiary may pay dividends or make other distributions to the Company or to a
domestic Wholly-Owned Subsidiary; (ii) so long as no Event of Default or
Unmatured Event of Default exists or would result therefrom, the Company may (A)
pay any management fees or similar fees to any of its equityholders or any
Affiliate thereof up to an amount not to exceed $500,000 in any Fiscal Year,
provided that the Company may pay all of the reasonable fees of an investment
bank of recognized standing that is also an equityholder of the Company or any
Affiliate thereof; (B) repurchase its common stock; (C) declare and pay cash
dividends in respect of its common stock; provided that the aggregate amount of
repurchases, redemptions, and dividends (net of dividends on unallocated shares
of common stock of the Company that are returned to the Company) made pursuant
to clauses (B) and (C) of this Section 11.4 shall not exceed $10,000,000 plus
50% of the accumulated Consolidated Net Income of the Company and its
Subsidiaries for each fiscal year since the Closing Date; (D) make redemptions,
prepayments, defeasance, repurchases or other payments in respect of the
Permitted Note Indenture up to an aggregate amount not in excess of $50,000,000
from the Closing Date through the Termination Date, provided that, at the time
of any such redemption, prepayment, defeasance, repurchases or other payment,
the Total Debt to EBITDA Ratio as of the last day of the most recent previous
Computation Period is no greater than 2.50 to 1.00, and (E) make redemptions,
prepayments, defeasance, repurchases or other payments in respect of the
Permitted Note Indenture in connection with a Significant Asset Disposition
after compliance with Section 6.2.2 of this Agreement.

 

11.05 Acquisitions, Mergers, Consolidations, Sales.

 

Not, and not permit any other Loan Party or any non-domestic Subsidiary of a
Loan Party to, (I) be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any Capital
Securities of any class of, or any partnership or joint venture interest in, any
other Person, (II) sell, transfer, convey or lease all or any substantial part
of its assets or Capital Securities (including the sale of Capital Securities of
any Subsidiary, but excluding the Capital Securities of the Company), or (III)
sell or assign with or without recourse any receivables, except for

 

(i) any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any Wholly-Owned Subsidiary into the Company or into any
other domestic Wholly-Owned Subsidiary or any such purchase or other acquisition
by the Company or any domestic Wholly-Owned Subsidiary of the assets or Capital
Securities of any Wholly-Owned Subsidiary;

 

(ii) any sale, lease, or other disposition of assets in the ordinary course of
business; or

 

- 54 -



--------------------------------------------------------------------------------

(iii) any sale, lease, or other disposition of assets (other than those
specifically excepted pursuant to clauses (a) and (b) above), including any one
or more Securitizations, provided that (i) at the time of any such disposition,
no Event of Default shall exist or shall result from such disposition, (ii) the
Company shall demonstrate that it shall be in pro forma compliance with all the
financial ratios and restrictions set forth in Section 11.14 immediately after
giving effect to any disposition of a Subsidiary or material line of business or
a material division, by delivering to the Administrative Agent (who shall
forward a copy of the same to the Lenders) at least five (5) Business Days prior
to any such disposition a certificate similar in form to Exhibit G evidencing
such compliance (iii) the aggregate value of all assets so transferred or
disposed of by the Company or any domestic Subsidiary of the Company shall not
exceed: (1) in any fiscal year when no Securitization shall occur, ten percent
(10%) of the total tangible assets of the Loan Parties at the time of such
disposition, and (2) in any fiscal year in which a Securitization shall occur,
five percent (5%) of the total tangible assets of the Loan Parties at the time
of such disposition (excluding, but solely in the calculation of this clause
(2), the value of the assets subject to such one or more Securitizations
conducted during such fiscal year from the value of the assets transferred or
disposed of in such fiscal year), and (3) for the period commencing on the date
hereof and continuing until the Termination Date, ten percent (10%) of the total
tangible assets of the Loan Parties at the time of any such disposition
(excluding (but solely in the calculation of this clause (3)) the value of the
assets subject to any one or more Securitizations conducted during such period
from the value of the assets transferred or disposed of during such period), and
(iv) with respect to any one or more Securitizations occurring at any time or
times from the date hereof until the Expiration Date, (X) all Securitizations
shall be on a non-recourse basis to the Company and its Subsidiaries (except for
fraud or breaches of representations and warranties), (Y) the aggregate face
amount of all assets transferred, disposed of, or otherwise directly or
indirectly subject to any Securitization shall not exceed at any one time an
aggregate amount of $100,000,000, and (Z) all Securitizations shall be on terms
reasonably acceptable to the Administrative Agent and the Administrative Agent’s
acceptance thereof shall not be unreasonably withheld.

 

(iv) any Acquisition by the Company or any Wholly-Owned Subsidiary where:

 

(A) the business or division acquired are for use, or the Person acquired is
engaged, in the businesses conducted by the Loan Parties on the Closing Date or
in other activities reasonably incidental thereto or to the operations of a
company of the size or nature of any of the Loan Parties, and a Loan Party shall
be the surviving Person in the event of a merger or consolidation with a
domestic Person, and a Subsidiary of the Company shall be the surviving Person
in the event of a merger or consolidation with a non-domestic Person;

 

(B) immediately before and after giving effect to such Acquisition, no Event of
Default or Unmatured Event of Default shall exist;

 

(C) the aggregate consideration to be paid by the Loan Parties (including any
Debt assumed or issued in connection therewith, the amount thereof to be
calculated in accordance with GAAP) in connection with such Acquisition (or any
series of related Acquisitions) is less than $100,000,000 and the aggregate to
be paid by the Loan Parties (including any Debt assumed or issued in connection
therewith, the amount thereof to be

 

- 55 -



--------------------------------------------------------------------------------

calculated in accordance with GAAP) in connection with all such Acquisitions
shall not exceed $150,000,000, provided that with respect to any acquisition
which results in the acquisition of a non-domestic Subsidiary of the Company or
of assets held by a non-domestic Subsidiary of the Company, the aggregate amount
to be paid by the Loan Parties or any non-domestic Subsidiary of a Loan Party
(including any Debt assumed or issued in connection therewith, the amount
thereof to be calculated in accordance with GAAP) in connection with such
Acquisition (or any series of related Acquisitions) shall not exceed
$65,000,000;

 

(D) the Company shall demonstrate that it shall be in pro forma compliance with
all the financial ratios and restrictions set forth in Section 11.14,
immediately after giving effect to such Acquisition, by delivering to the
Administrative Agent (who shall forward a copy of the same to the Lenders) at
least five (5) Business Days prior to such Acquisition a certificate
substantially in the form of Exhibit G evidencing such compliance;

 

(E) in the case of the Acquisition of any Person, the Board of Directors or
similar governing body of such Person has approved such Acquisition;

 

(F) reasonably prior to such Acquisition, the Administrative Agent shall have
received copies of each material document, instrument and agreement to be
executed in connection with such Acquisition together with all lien search
reports and lien release letters and other documents as the Administrative Agent
may require to evidence the existence of any potential Liens and the termination
of any Liens on the assets or business to be acquired which are not permitted by
the terms of this Agreement; and

 

(G) the provisions of Section 10.10 have been satisfied.

 

11.06 Modification of Organizational Documents.

 

Not permit the articles, charter, by-laws or other organizational documents of
any Loan Party or any non-domestic Subsidiary of a Loan Party to be amended or
modified in any way which could reasonably be expected to materially adversely
affect the interests of the Lenders.

 

11.07 Transactions with Affiliates.

 

Not, and not permit any other Loan Party to, enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its other
Affiliates which is on terms which are less favorable than are obtainable from
any Person which is not one of its Affiliates, other than with respect to
transactions with any of the Loan Parties or any other Subsidiary of a Loan
Party for which there exists a reasonable economic, legal, or related
motivation.

 

11.08 Unconditional Purchase Obligations.

 

Not, and not permit any other Loan Party to, enter into or be a party to any
contract for the purchase of materials, supplies or other property or services
if such contract requires that payment be made by it regardless of whether
delivery is ever made of such materials, supplies or other property or services
except for such contracts in an aggregate amount not at any time exceeding
$5,000,000.

 

- 56 -



--------------------------------------------------------------------------------

11.09 Inconsistent Agreements.

 

Not, and not permit any other Loan Party to, enter into any agreement containing
any provision which would (a) be violated or breached by any borrowing by the
Company hereunder or by the performance by any Loan Party of any of its
Obligations hereunder or under any other Loan Document, (b) prohibit any Loan
Party from granting to the Administrative Agent and the Lenders, a Lien on any
of its assets or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (i) pay dividends
or make other distributions to the Company or any other Subsidiary, or pay any
Debt owed to the Company or any other Subsidiary, (ii) make loans or advances to
any Loan Party or (iii) transfer any of its assets or properties to any Loan
Party, other than (A) customary restrictions and conditions contained in
agreements relating to the sale of all or a substantial part of the assets of
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder (B)
restrictions or conditions imposed by any agreement relating to purchase money
Debt, Capital Leases and other secured Debt permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Debt and (C) customary provisions in leases and other contracts restricting the
assignment thereof.

 

11.10 Business Activities; Issuance of Equity.

 

Not, and not permit any other Loan Party or any non-domestic Subsidiary of a
Loan Party to, engage in any line of business other than the businesses engaged
in on the date hereof and businesses and other activities reasonably incidental
thereto or to the operations of a company of the size or nature of any of the
Loan Parties. Not, and not permit any other Loan Party (other than the Company)
to, issue any Capital Securities other than (a) any issuance of shares of the
Company’s common Capital Securities pursuant to any employee or director option
program, benefit plan or compensation program or (b) any issuance by a
Subsidiary to the Company or another Subsidiary in accordance with Section 11.4.

 

11.11 Investments.

 

Not, and not permit any other Loan Party or any non-domestic Subsidiary of a
Loan Party to, make or permit to exist any Investment in any other Person,
except the following:

 

(i) contributions by the Company to the capital of any Wholly-Owned Subsidiary,
or by any Subsidiary to the capital of any other domestic Wholly-Owned
Subsidiary, so long as the recipient of any such capital contribution has
guaranteed the Obligations and such guaranty is secured by a pledge of all of
its Capital Securities and substantially all of its real and personal property,
in each case in accordance with Section 10.10;

 

(ii) Investments constituting Debt permitted by Section 11.1;

 

(iii) Contingent Liabilities constituting Debt permitted by Section 11.1 or
Liens permitted by Section 11.2;

 

- 57 -



--------------------------------------------------------------------------------

(iv) Cash Equivalent Investments;

 

(v) bank deposits in the ordinary course of business;

 

(vi) a loan from the Company to Vapor Management for the consummation of the
Vapor Power Sale in an amount outstanding not to exceed $567,709.52;

 

(vii) intercompany loans or investments by domestic Loan Parties to or in
domestic Loan Parties;

 

(viii) Investments to or in Ventures or non-domestic Subsidiaries of the Company
in an aggregate amount at any time of calculation not in excess of $65,000,000;

 

(ix) loans by non-domestic Subsidiaries to the Company, provided that each such
loan is subject to a subordination agreement satisfactory to Administrative
Agent;

 

(x) Investments to consummate Acquisitions permitted by Section 11.5; and

 

(xi) Investments listed on Schedule 11.11 as of the Closing Date,

 

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (h), or
(j) shall be permitted to be made if, immediately before or after giving effect
thereto, any Event of Default or Unmatured Event of Default exists.

 

11.12 Restriction of Amendments to Certain Documents.

 

Not amend or otherwise modify, or waive any material rights under, the Permitted
Note Indenture.

 

11.13 Fiscal Year.

 

Not change its Fiscal Year.

 

11.14 Financial Covenants.

 

(a) Interest Coverage Ratio.

 

Not permit the Interest Coverage Ratio for any Computation Period to be less
than 3.00 to 1.00.

 

(b) Total Debt to EBITDA Ratio.

 

Not permit the Total Debt to EBITDA Ratio as of the last day of any Computation
Period (i) ending on or before June 30, 2004, to exceed 3.50 to 1.00, and (ii)
ending after June 30, 2004, to exceed 3.25 to 1.00.

 

- 58 -



--------------------------------------------------------------------------------

(c) Minimum Net Worth.

 

Not at any time permit Consolidated Net Worth to be less than the sum of
$180,000,000 plus 50% of the Consolidated Net Income of the Company and its
Subsidiaries for each previous fiscal quarter since September 30, 2003.

 

(d) Capital Expenditures.

 

Not permit the aggregate amount of all Capital Expenditures made by the Loan
Parties in any Fiscal Year to exceed $32,500,000 (excluding Acquisitions
permitted by Section 11.5). The amount of Capital Expenditures permitted
pursuant to this Section 11.14.4 in any Fiscal Year (other than the Fiscal Year
ending December 31, 2003) shall be increased by the total amount of unused
permitted Capital Expenditures for the immediately preceding fiscal year (less
an amount equal to any unused Capital Expenditures carried forward to such
preceding year) with Capital Expenditures made by the Loan Parties in such
succeeding Fiscal Year applied last to such unutilized amount. All such Capital
Expenditures shall be made under usual and customary terms and in the ordinary
course of business.

 

(e) Covenant Calculations.

 

In the event of a proposed Acquisition, the Company shall demonstrate pro forma
compliance with each of Sections 11.14.1 through 11.14.3 by determining the
calculations of each such Section as if such Acquisition and all obligations of
the Company and its Subsidiaries incurred in connection therewith had been
completed and incurred at the beginning of the period for each such calculation.

 

11.15 Cancellation of Debt.

 

Not, and not permit any other Loan Party to, cancel any claim or debt owing to
it, except for reasonable consideration or in the ordinary course of business.

 

11.16 Limitations on Amendments to Indenture.

 

Not agree to, permit, or suffer to exist any amendment, restatement,
refinancing, or the like of the Permitted Note Indenture unless the Permitted
Noted Indenture as amended, restated, refinanced, or the like and the
Indebtedness relating to the Permitted Note Indenture, as amended, restated,
refinanced or the like, meets all of the following criteria:

 

(a) no amendment, restatement, refinancing, or the like of the Permitted Note
Indenture shall increase the aggregate principal amount of Indebtedness then
outstanding thereunder or permit the reborrowing of principal amounts paid
thereunder;

 

(b) no portion of the principal amount of the Indebtedness outstanding under the
Permitted Note Indenture as amended, restated, refinanced, or the like shall be
due prior to August 6, 2013, other than any mandatory payments required solely
in the event of a Significant Disposition or change of control, provided that
proceeds arising from a Significant Disposition are

 

- 59 -



--------------------------------------------------------------------------------

first allowed to be utilized by the Company to prepay Obligations or to be
timely utilized by the Company to acquire replacement or additional assets;

 

(c) the rate of interest (other than after a default) applicable to the
Indebtedness outstanding under the Permitted Note Indenture as amended,
restated, refinanced, or the like shall not exceed 7.0%;

 

(d) after giving effect to the Permitted Note Indenture as amended, restated,
refinanced, or the like, the Loan Parties shall be in compliance with the
covenants and other requirements of this Agreement (including those set forth at
Section 11.14 of this Agreement) and no Event of Default or Unmatured Event of
Default shall exist or be continuing;

 

(e) the events of default and covenants set forth in the Permitted Note
Indenture as amended, restated, refinanced, or the like shall not be more
restrictive, in any material respect, than the Events of Default and covenants
set forth in this Agreement;

 

(f) the payment of the Indebtedness outstanding under the Permitted Note
Indenture as amended, restated, refinanced, or the like shall not be secured
(other than to the extent of customary rights of set off) by any Lien on any
property or assets of any Loan Party;

 

(g) no Person other than a Loan Party shall provide any guaranty of the
Indebtedness outstanding under the Permitted Note Indenture as amended,
restated, refinanced, or the like;

 

(h) the Permitted Note Indenture as amended, restated, refinanced, or the like
shall not prohibit or restrict any Loan Party from providing any Lien, now or
hereafter, to the Agent or any Lender to secure the payment or performance of
any or all of the Obligations and, in the event any such Lien is provided, the
Permitted Note Indenture as amended, restated, refinanced, or the like shall not
require the Company or any of its Subsidiaries to provide any Lien to secure
payment or performance of any obligation arising under the Permitted Note
Indenture as amended, restated, refinanced, or the like;

 

(i) no Obligations of the Loan Parties under this Agreement and the other Loan
Documents shall conflict with or violate the terms of the Permitted Note
Indenture as amended, restated, refinanced, or the like, and any Loans made or
hereafter made to the Company and any Letters of Credit issued or hereafter
issued under this Agreement shall continue to be permitted to be incurred under
the Permitted Note Indenture as amended, restated, refinanced, or the like; and

 

(j) the Indebtedness outstanding under the Permitted Note Indenture as amended,
restated, refinanced, or the like will not conflict with or violate the terms of
this Agreement or any other Loan Document.

 

- 60 -



--------------------------------------------------------------------------------

  12. EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

 

12.01 Initial Credit Extension.

 

The obligation of the Lenders to make the initial Loans and the obligation of
the Issuing Lender to issue its initial Letter of Credit (whichever first
occurs) is, in addition to the conditions precedent specified in Section 12.2,
subject to the conditions precedent that (a) the Company shall have given notice
to the Lenders and the Agent under (as each of the foregoing two capitalized
terms are defined in) the Prior Credit Agreement that the Company shall on the
Closing Date permanently terminate all Commitments under (and as defined in) the
Prior Credit Agreement, and all Debt outstanding under the Prior Credit
Agreement has been (or concurrently with the initial borrowing will be) paid in
full and all agreements and instruments governing the Debt outstanding under the
Prior Credit Agreement have been (or concurrently with the initial borrowing
will be) terminated, (b) since December 31, 2002, no Material Adverse Change has
occurred, (c) the making of the Loans and the issuance of the Letters of Credit
shall not contravene any law applicable to any Loan Party or any of the Lenders
and no action, proceeding, investigation, regulation, or legislation shall have
been instituted, threatened, or proposed before any court, governmental agency,
or legislative body to enjoin, restrain, or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents, or the consummation of any
of the transactions contemplated hereby or thereby or which, in the
Administrative Agent’s sole discretion, would make it inadvisable to consummate
the transactions contemplated by this Agreement or any of the other Loan
Documents, and (d) the Administrative Agent shall have received all of the
following, each duly executed, delivered and dated the Closing Date (or such
earlier date as shall be satisfactory to the Administrative Agent) (or such
later date as provided in Section12.1.2 below),, in form and substance
satisfactory to the Administrative Agent (and the date on which all such
conditions precedent have been satisfied or waived in writing by the
Administrative Agent and the Lenders is called the “Closing Date”):

 

(a) Notes.

 

A Note for each Lender.

 

(b) Authorization Documents.

 

Within forty-five (45) days of the Closing Date, for each Loan Party, such
Person’s (a) charter (or similar formation document), certified by the
appropriate governmental authority; (b) good standing certificates in its state
of incorporation (or formation) and in each other state requested by the
Administrative Agent; (c) bylaws (or similar governing document); (d)
resolutions of its board of directors (or similar governing body) approving and
authorizing such Person’s execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; and
(e) signature and incumbency certificates of its officers executing any of the
Loan Documents (it being understood that the Administrative Agent and each
Lender may conclusively rely on each such certificate until formally advised by
a like certificate of any changes therein), all certified by its secretary or an
assistant secretary (or similar officer) as being in full force and effect
without modification.

 

- 61 -



--------------------------------------------------------------------------------

(c) Consents, etc.

 

Certified copies of all documents evidencing any necessary corporate or
partnership action (other than that addressed in Section 12.1.2 above), consents
and governmental approvals (if any) required for the execution, delivery and
performance by the Loan Parties of the documents referred to in this Section 12.

 

(d) Letter of Direction.

 

A letter of direction containing funds flow information with respect to the
proceeds of the Loans on the Closing Date.

 

(e) Guaranty Agreement.

 

The Guaranty Agreement and Intercompany Subordination Agreement, executed by
each Loan Party, and the other Loan Documents shall have been duly delivered to
the Agent for the benefit of the Lenders.

 

(f) Opinions of Counsel.

 

Opinions of counsel for each Loan Party.

 

(g) Insurance.

 

Evidence of the existence of insurance required to be maintained pursuant to
Section 10.3(b).

 

(h) Payment of Fees.

 

Evidence of payment by the Company of all accrued and unpaid fees, costs and
expenses to the extent then due and payable on the Closing Date, together with
all Attorney Costs of the Administrative Agent to the extent invoiced prior to
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute the Administrative Agent’s reasonable estimate of Attorney Costs
incurred or to be incurred by the Administrative Agent through the closing
proceedings (provided that such estimate shall not thereafter preclude final
settling of accounts between the Company and the Administrative Agent).

 

(i) Closing Certificate, Consents and Permits.

 

A certificate executed by an officer of the Company on behalf of the Company
certifying the matters set forth in Section 12.2.1 as of the Closing Date.

 

(j) Other.

 

Such other documents as the Administrative Agent or any Lender may reasonably
request.

 

- 62 -



--------------------------------------------------------------------------------

12.02 Conditions.

 

The obligation (a) of each Lender to make each Loan and (b) of the Issuing
Lender to issue each Letter of Credit is subject to the following further
conditions precedent that:

 

(a) Compliance with Warranties, No Default, etc.

 

Both before and after giving effect to any borrowing and the issuance of any
Letter of Credit, the following statements shall be true and correct:

 

(i) the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date); and

 

(ii) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.

 

(b) Confirmatory Certificate.

 

If requested by the Administrative Agent or any Lender, the Administrative Agent
shall have received (in sufficient counterparts to provide one to each Lender) a
certificate dated the date of such requested Loan or Letter of Credit and signed
by a duly authorized representative of the Company as to the matters set out in
Section 12.2.1 (it being understood that each request by the Company for the
making of a Loan or the issuance of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Company that the conditions
precedent set forth in Section 12.2.1 will be satisfied at the time of the
making of such Loan or the issuance of such Letter of Credit), together with
such other documents as the Administrative Agent or any Lender may reasonably
request in support thereof.

 

  13. EVENTS OF DEFAULT AND THEIR EFFECT.

 

13.01 Events of Default.

 

Each of the following shall constitute an Event of Default under this Agreement:

 

(a) Non-Payment of the Loans, etc.

 

Default in the payment when due of the principal of any Loan; or default, and
continuance thereof for five days, in the payment when due of any interest, fee,
reimbursement obligation with respect to any Letter of Credit or other amount
payable by the Company hereunder or under any other Loan Document.

 

(b) Non-Payment of Other Debt.

 

Any default shall occur under the terms applicable to any Debt of any Loan Party
in an aggregate amount (for all such Debt so affected and including undrawn
committed or available

 

- 63 -



--------------------------------------------------------------------------------

amounts and amounts owing to all creditors under any combined or syndicated
credit arrangement) exceeding $7,500,000 and such default shall (a) consist of
the failure to pay such Debt when due, whether by acceleration or otherwise, or
(b) accelerate the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require any Loan Party to purchase or redeem such
Debt or post cash collateral in respect thereof) prior to its expressed
maturity.

 

(c) Other Material Obligations.

 

Default in the payment when due, or in the performance or observance of, any
material obligation of, or condition agreed to by, any Loan Party with respect
to any material purchase or lease of goods or services where such default,
singly or in the aggregate with all other such defaults, would reasonably be
expected to have a Material Adverse Effect.

 

(d) Bankruptcy, Insolvency, etc.

 

Any Loan Party becomes insolvent or generally fails to pay, or admits in writing
its inability or refusal to pay, debts as they become due; or any Loan Party
applies for, consents to, or acquiesces in the appointment of a trustee,
receiver or other custodian for such Loan Party or any property thereof, or
makes a general assignment for the benefit of creditors; or, in the absence of
such application, consent or acquiescence, a trustee, receiver or other
custodian is appointed for any Loan Party or for a substantial part of the
property of any thereof and is not discharged within 60 days; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding, is
commenced in respect of any Loan Party, and if such case or proceeding is not
commenced by such Loan Party, it is consented to or acquiesced in by such Loan
Party, or remains for 60 days undismissed; or any Loan Party takes any action to
authorize, or in furtherance of, any of the foregoing.

 

(e) Non-Compliance with Loan Documents.

 

(a) Failure by any Loan Party to comply with or to perform any covenant set
forth in Section 11 (other than Section 11.14.5); or (b) failure by any Loan
Party to comply with or to perform any other provision of this Agreement or any
other Loan Document (and not constituting an Event of Default under any other
provision of this Section 13) and continuance of such failure described in this
clause (b) for 45 days.

 

(f) Representations; Warranties.

 

Any representation or warranty made by any Loan Party herein or any other Loan
Document is breached or is false or misleading in any material respect, or any
schedule, certificate, financial statement, report, notice or other writing
furnished by any Loan Party to the Administrative Agent or any Lender in
connection herewith is false or misleading in any material respect on the date
as of which the facts therein set forth are stated or certified.

 

- 64 -



--------------------------------------------------------------------------------

(g) Pension Plans.

 

(a) Any Person institutes steps to terminate a Pension Plan if as a result of
such termination the Company or any member of the Controlled Group could be
required to make a contribution to such Pension Plan, or could incur a liability
or obligation to such Pension Plan, in excess of $15,000,000; (b) a contribution
failure occurs with respect to any Pension Plan sufficient to give rise to a
material Lien under Section 302(f) of ERISA; or (c) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Pension Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Pension Plans
as a result of such withdrawal (including any outstanding withdrawal liability
that the Company or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $15,000,000.

 

(h) Judgments.

 

Final judgments which exceed an aggregate of $10,000,000 shall be rendered
against any Loan Party and shall not have been paid, discharged or vacated or
had execution thereof stayed pending appeal within 60 days after entry or filing
of such judgments.

 

(i) Invalidity of Collateral Documents, etc.

 

Any Collateral Document shall cease to be in full force and effect; or any Loan
Party (or any Person by, through or on behalf of any Loan Party) shall contest
in any manner the validity, binding nature or enforceability of any Collateral
Document.

 

(j) Change of Control.

 

A Change of Control shall occur.

 

(k) Material Adverse Effect.

 

The occurrence of any event having a Material Adverse Effect.

 

13.02 Effect of Event of Default.

 

If any Event of Default described in Section 13.1.4 shall occur in respect of
the Company, the Commitments shall immediately terminate and the Loans and all
other Obligations hereunder shall become immediately due and payable and the
Company shall become immediately obligated to Cash Collateralize all Letters of
Credit, all without presentment, demand, protest or notice of any kind; and, if
any other Event of Default shall occur and be continuing, the Administrative
Agent may (and, upon the written request of the Required Lenders shall) declare
the Commitments to be terminated in whole or in part and/or declare all or any
part of the Loans and all other Obligations hereunder to be due and payable
and/or demand that the Company immediately Cash Collateralize all or any Letters
of Credit, whereupon the Commitments shall immediately terminate (or be reduced,
as applicable) and/or the Loans and other Obligations hereunder shall become
immediately due and payable (in whole or in part, as applicable) and/or the
Company shall immediately become obligated to Cash Collateralize the Letters of
Credit (all or any, as applicable), all without presentment, demand, protest or
notice of any kind. The

 

- 65 -



--------------------------------------------------------------------------------

Administrative Agent shall promptly advise the Company of any such declaration,
but failure to do so shall not impair the effect of such declaration. Any cash
collateral delivered hereunder shall be held by the Administrative Agent
(without liability for interest thereon) and applied to the Obligations arising
in connection with any drawing under a Letter of Credit. After the expiration or
termination of all Letters of Credit, such cash collateral shall be applied by
the Administrative Agent to any remaining Obligations hereunder and any excess
shall be delivered to the Company or as a court of competent jurisdiction may
elect.

 

  14. THE AGENT[S].

 

14.01 Appointment and Authorization.

 

Each Lender hereby irrevocably (subject to Section 14.10) appoints, designates
and authorizes the Administrative Agent to take such action on its behalf under
the provisions of this Agreement and each other Loan Document and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of this Agreement or any other Loan Document, together with such powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

14.02 Issuing Lender.

 

The Issuing Lender shall act on behalf of the Lenders (according to their Pro
Rata Shares) with respect to any Letters of Credit issued by it and the
documents associated therewith. The Issuing Lender shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this Section
14 with respect to any acts taken or omissions suffered by the Issuing Lender in
connection with Letters of Credit issued by it or proposed to be issued by it
and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term “Administrative Agent”, as used in
this Section 14, included the Issuing Lender with respect to such acts or
omissions and (b) as additionally provided in this Agreement with respect to the
Issuing Lender.

 

14.03 Delegation of Duties.

 

The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such

 

- 66 -



--------------------------------------------------------------------------------

duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

 

14.04 Exculpation of Administrative Agent.

 

None of the Administrative Agent nor any of its directors, officers, employees
or agents shall (a) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except to the extent resulting from its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein as determined by a final, nonappealable judgment by a
court of competent jurisdiction), or (b) be responsible in any manner to any
Lender or participant for any recital, statement, representation or warranty
made by any Loan Party or Affiliate of the Company, or any officer thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (or the creation, perfection or priority of any Lien or security
interest therein), or for any failure of the Company or any other party to any
Loan Document to perform its Obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates.

 

14.05 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, electronic mail message,
affidavit, letter, telegram, facsimile, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Company), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, confirmation from the Lenders of their
obligation to indemnify the Administrative Agent against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon each Lender. For purposes of determining compliance with
the conditions specified in Section 12, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the

 

- 67 -



--------------------------------------------------------------------------------

Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto.

 

14.06 Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or Unmatured Event of Default except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Company referring to this Agreement, describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “notice of
default”. The Administrative Agent will notify the Lenders of its receipt of any
such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Section 13; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders.

 

14.07 Credit Decision.

 

Each Lender acknowledges that the Administrative Agent has not made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent and acceptance of any assignment or
review of the affairs of the Loan Parties, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender as to any
matter, including whether the Administrative Agent has disclosed material
information in its possession. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties, and made its own decision to enter into this Agreement and to
extend credit to the Company hereunder. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Company. Except for notices, reports and other documents
expressly herein required to be furnished to the Lenders by the Administrative
Agent, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of the Company which may come into the possession of the
Administrative Agent.

 

- 68 -



--------------------------------------------------------------------------------

14.08 Indemnification.

 

Whether or not the transactions contemplated hereby are consummated, each Lender
shall indemnify upon demand the Administrative Agent and its directors,
officers, employees and agents (to the extent not reimbursed by or on behalf of
the Company and without limiting the obligation of the Company to do so),
according to its applicable Pro Rata Share, from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that no Lender shall
be liable for any payment to any such Person of any portion of the Indemnified
Liabilities to the extent determined by a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from the applicable Person’s
own gross negligence or willful misconduct. No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs and Taxes) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Company. The
undertaking in this Section shall survive repayment of the Loans, cancellation
of the Notes, expiration or termination of the Letters of Credit, any
foreclosure under, or modification, release or discharge of, any or all of the
Collateral Documents, termination of this Agreement and the resignation or
replacement of the Administrative Agent.

 

14.09 Administrative Agent in Individual Capacity.

 

LaSalle and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Loan Parties and Affiliates as though LaSalle were not the
Administrative Agent hereunder and without notice to or consent of any Lender.
Each Lender acknowledges that, pursuant to such activities, LaSalle or its
Affiliates may receive information regarding the Company or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Company or such Affiliate) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them. With
respect to their Loans (if any), LaSalle and its Affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though LaSalle were not the Administrative Agent, and the terms “Lender”
and “Lenders” include LaSalle and its Affiliates, to the extent applicable, in
their individual capacities.

 

14.10 Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent upon 30 days’ notice
to the Lenders. If the Administrative Agent resigns under this Agreement, the
Required Lenders shall, with (so long as no Event of Default exists) the consent
of the Company (which shall not be unreasonably withheld or delayed), appoint
from among the Lenders a successor agent for the Lenders. If no successor agent
is appointed prior to the effective date of the resignation of the

 

- 69 -



--------------------------------------------------------------------------------

Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Company, a successor agent from among the Lenders. Upon
the acceptance of its appointment as successor agent hereunder, such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent, and the retiring Administrative Agent’s appointment, powers and
duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 14 and Sections 15.5 and 15.16 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

 

14.11 Guaranty Matters.

 

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Loan Party from the Guaranty Agreement if the
sale, transfer or other disposition of such Loan Party is permitted by the terms
of this Agreement.

 

14.12 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5, 15.5 and 15.16) allowed in such judicial
proceedings; and

 

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent

 

- 70 -



--------------------------------------------------------------------------------

and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 5, 15.5 and 15.16.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

14.13 Other Agents; Arrangers and Managers.

 

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger,”
“co-arranger,” or the like, if any, shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

  15. GENERAL.

 

15.01 Waiver; Amendments.

 

No delay on the part of the Administrative Agent or any Lender in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by any of them of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or the other Loan Documents shall in any event be
effective unless the same shall be in writing and acknowledged by Lenders having
an aggregate Pro Rata Shares of not less than the aggregate Pro Rata Shares
expressly designated herein with respect thereto or, in the absence of such
designation as to any provision of this Agreement, by the Required Lenders, and
then any such amendment, modification, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. No
amendment, modification, waiver or consent shall (a) extend or increase the
Commitment of any Lender without the written consent of such Lender, (b) extend
the date scheduled for payment of any principal (excluding mandatory
prepayments) of or interest on the Loans or any fees payable hereunder without
the written consent of each Lender directly affected thereby, (c) reduce the
principal amount of any Loan, the rate of interest thereon or any fees payable
hereunder, without the consent of each Lender directly affected thereby; or (d)
release any party from its obligations under the Guaranty Agreement (other than
as permitted in Section 14.11), change the definition of Required Lenders, any
provision of this Section 15.1 or reduce the aggregate Pro Rata Share required
to effect an amendment, modification, waiver or consent, without, in each case,
the written consent of all Lenders. No provision of Section 14 or other
provision of this Agreement affecting the Administrative Agent in its capacity
as such shall be amended, modified or waived without the consent of the
Administrative Agent. No provision of this Agreement relating to the rights or
duties of the Issuing Lender in its capacity as such shall be

 

- 71 -



--------------------------------------------------------------------------------

amended, modified or waived without the consent of the Issuing Lender. No
provision of this Agreement relating to the rights or duties of the Swing Line
Lender in its capacity as such shall be amended, modified or waived without the
consent of the Swing Line Lender.

 

15.02 Confirmations.

 

The Company and each holder of a Note agree from time to time, upon written
request received by it from the other, to confirm to the other in writing (with
a copy of each such confirmation to the Administrative Agent) the aggregate
unpaid principal amount of the Loans then outstanding under such Note.

 

15.03 Notices.

 

Except as otherwise provided in Sections 2.2.2 and 2.2.3, all notices hereunder
shall be in writing (including facsimile transmission) and shall be sent to the
applicable party at its address shown on Annex A or at such other address as
such party may, by written notice received by the other parties, have designated
as its address for such purpose. Notices sent by facsimile transmission shall be
deemed to have been given when sent; notices sent by mail shall be deemed to
have been given three Business Days after the date when sent by registered or
certified mail, postage prepaid; and notices sent by hand delivery or overnight
courier service shall be deemed to have been given when received. For purposes
of Sections 2.2.2 and 2.2.3, the Administrative Agent shall be entitled to rely
on telephonic instructions from any person that the Administrative Agent in good
faith believes is an authorized officer or employee of the Company, and the
Company shall hold the Administrative Agent and each other Lender harmless from
any loss, cost or expense resulting from any such reliance.

 

15.04 Computations.

 

Where the character or amount of any asset or liability or item of income or
expense is required to be determined, or any consolidation or other accounting
computation is required to be made, for the purpose of this Agreement, such
determination or calculation shall, to the extent applicable and except as
otherwise specified in this Agreement, be made in accordance with GAAP,
consistently applied; provided that if the Company notifies the Administrative
Agent that the Company wishes to amend any covenant in Section 11 (or any
related definition) to eliminate or to take into account the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Company that the Required Lenders wish to amend Section 11 (or any
related definition) for such purpose), then the Company’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant (or related definition) is amended in a manner
satisfactory to the Company and the Required Lenders.

 

15.05 Costs, Expenses and Taxes.

 

The Company agrees to pay on demand all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including Attorney Costs and any Taxes) in
connection with the

 

- 72 -



--------------------------------------------------------------------------------

preparation, execution, syndication, delivery and administration (including the
costs of Intralinks (or other similar service), if applicable) of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendment, supplement or waiver to any Loan Document), whether or not the
transactions contemplated hereby or thereby shall be consummated, and all
reasonable out-of-pocket costs and expenses (including Attorney Costs and any
Taxes) incurred by the Administrative Agent and each Lender after an Event of
Default in connection with the collection of the Obligations or the enforcement
of this Agreement, the other Loan Documents or any such other documents or
during any workout, restructuring or negotiations in respect thereof. The
Lenders will attempt to minimize the Attorney Costs which are subject to
reimbursement by the Company hereunder by considering the usage of one law firm
to represent the Lenders and the Administrative Agent if appropriate under the
circumstances. In addition, the Company agrees to pay, and to save the
Administrative Agent and the Lenders harmless from all liability for, any fees
of the Company’s auditors in connection with any reasonable exercise by the
Administrative Agent and the Lenders of their rights pursuant to Section 10.2.
All Obligations provided for in this Section 15.5 shall survive repayment of the
Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit and termination of this Agreement.

 

15.06 Assignments.

 

(i) Any Lender may at any time assign to one or more Persons (any such Person,
an “Assignee”) all or any portion of such Lender’s Loans and Commitments, with
the prior written consent of the Administrative Agent and the Issuing Lender
(which consents shall not be unreasonably withheld and shall not be required for
an assignment by a Lender to a Lender or an Affiliate of a Lender) and, so long
as no Event of Default exists, the Company (which consent shall not be required
for an assignment by a Lender to a Lender or an Affiliate of a Lender). Except
as the Administrative Agent may otherwise agree, any such assignment shall be in
a minimum aggregate amount equal to $5,000,000 or, if less, the remaining
Commitment and Loans held by the assigning Lender. The Company and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned to an Assignee
until the Administrative Agent shall have received and accepted an effective
assignment agreement in substantially the form of Exhibit D hereto (an
“Assignment Agreement”) executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500. No assignment may be
made to any Person if at the time of such assignment the Company would be
obligated to pay any greater amount under Section 7.6 or 8 to the Assignee than
the Company is then obligated to pay to the assigning Lender under such Sections
(and if any assignment is made in violation of the foregoing, the Company will
not be required to pay such greater amounts). Any attempted assignment not made
in accordance with this Section 15.6.1 shall be void.

 

(ii) From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its

 

- 73 -



--------------------------------------------------------------------------------

indemnification rights) and obligations hereunder. Upon the request of the
Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender retained by the assigning Lender). Each such Note shall be
dated the effective date of such assignment. Upon receipt by the assigning
Lender of such Note, the assigning Lender shall return to the Company any prior
Note held by it.

 

(iii) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

15.07 Register.

 

The Administrative Agent shall maintain a copy of each Assignment Agreement
delivered and accepted by it and register (the “Register”) for the recordation
of names and addresses of the Lenders and the Commitment of each Lender from
time to time and whether such Lender is the original Lender or the Assignee. No
assignment shall be effective unless and until the Assignment Agreement is
accepted and registered in the Register. All records of transfer of a Lender’s
interest in the Register shall be conclusive, absent manifest error, as to the
ownership of the interests in the Loans. The Administrative Agent shall not
incur any liability of any kind with respect to any Lender or the Company with
respect to the maintenance of the Register.

 

15.08 GOVERNING LAW.

 

THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES.

 

15.09 Confidentiality.

 

The Administrative Agent and each Lender agree to use commercially reasonable
efforts (equivalent to the efforts the Administrative Agent or such Lender
applies to maintain the confidentiality of its own confidential information) to
maintain as confidential all information provided to them by any Loan Party and
designated as confidential, except that the Administrative Agent and each Lender
may disclose such information (a) to Persons employed or engaged by the
Administrative Agent or such Lender in evaluating, approving, structuring or
administering the Loans and the Commitments; (b) to any assignee or potential
assignee that has agreed to comply with the covenant contained in this Section
15.9 (and any such assignee or potential assignee may disclose such information
to Persons employed or engaged by them as described in clause (a)

 

- 74 -



--------------------------------------------------------------------------------

above); (c) as required or requested by any federal or state regulatory
authority or examiner, or any insurance industry association, or as reasonably
believed by the Administrative Agent or such Lender to be compelled by any court
decree, subpoena or legal or administrative order or process; (d) as, on the
advice of the Administrative Agent’s or such Lender’s counsel, is required by
law; (e) in connection with the exercise of any right or remedy under the Loan
Documents or in connection with any litigation to which the Administrative Agent
or such Lender is a party; (f) to any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender; (g) to any Affiliate
of the Administrative Agent, the Issuing Lender or any other Lender who may
provide services or products to the Loan Parties; or (h) that ceases to be
confidential through no fault of the Administrative Agent or any Lender.
Notwithstanding the foregoing, the Company consents to the publication by the
Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and the Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements. Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, any information with respect to the “tax treatment” or
“tax structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4) of the transactions contemplated hereby shall not be confidential and
the Administrative Agent and the Lenders and other parties hereto may disclose
without limitation of any kind any information that is provided to the
Administrative Agent or the Lenders or any other party hereto with respect to
the “tax treatment” or “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) other than to the extent necessary to
comply with any applicable federal or state securities laws; and, provided, that
to the extent any Loan Document contains information that relates to the “tax
treatment” or “tax structure” and contains other information, this paragraph
shall only apply to the information regarding the “tax treatment” or “tax
structure.”

 

15.10 Severability.

 

Whenever possible each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. All obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law.

 

15.11 Nature of Remedies.

 

All Obligations of the Company and rights of the Administrative Agent and the
Lenders expressed herein or in any other Loan Document shall be in addition to
and not in limitation of those provided by applicable law. No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

- 75 -



--------------------------------------------------------------------------------

15.12 Entire Agreement.

 

This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof (except as relates to
the fees described in Section 5.3) and any prior arrangements made with respect
to the payment by the Company of (or any indemnification for) any fees, costs or
expenses payable to or incurred (or to be incurred) by or on behalf of the
Administrative Agent or the Lenders.

 

15.13 Counterparts.

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Receipt of an executed signature page
to this Agreement by facsimile or other electronic transmission shall constitute
effective execution and delivery thereof. Electronic records of executed Loan
Documents maintained by the Lenders shall deemed to be originals.

 

15.14 Successors and Assigns.

 

This Agreement shall be binding upon the Company, the Lenders and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the Company, the Lenders and the Administrative Agent
and the successors and assigns of the Lenders and the Administrative Agent. No
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents. The Company may not assign or transfer any
of its rights or Obligations under this Agreement without the prior written
consent of the Administrative Agent and each Lender.

 

15.15 Captions.

 

Section captions used in this Agreement are for convenience only and shall not
affect the construction of this Agreement.

 

15.16 INDEMNIFICATION BY THE COMPANY.

 

IN CONSIDERATION OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
ADMINISTRATIVE AGENT AND THE LENDERS AND THE AGREEMENT TO EXTEND THE COMMITMENTS
PROVIDED HEREUNDER, THE COMPANY HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD
THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF THE OFFICERS, DIRECTORS,
EMPLOYEES, AFFILIATES AND AGENTS OF THE ADMINISTRATIVE AGENT AND EACH LENDER
(EACH A “LENDER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS,
CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES, INCLUDING
ATTORNEY COSTS (COLLECTIVELY, THE “INDEMNIFIED

 

- 76 -



--------------------------------------------------------------------------------

LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR
ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF CAPITAL
SECURITIES, PURCHASE OF ASSETS (INCLUDING THE [RELATED TRANSACTIONS]) OR OTHER
SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART,
DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE,
HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR
DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN
PARTY, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT
ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED
THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT
WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE
DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION,
DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED
LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING
UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE
INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL
OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.16 SHALL SURVIVE REPAYMENT OF THE
LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF
CREDIT, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY
OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

 

15.17 Nonliability of Lenders.

 

The relationship between the Company on the one hand and the Lenders and the
Administrative Agent on the other hand shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Loan Parties, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor. Neither the Administrative Agent nor any Lender undertakes any
responsibility to any Loan Party to review or inform any Loan Party of any
matter in connection with any phase of any Loan Party’s business or operations.
The Company agrees, on behalf of itself and each other Loan Party, that neither
the Administrative Agent nor any Lender shall have liability to any Loan Party
(whether sounding in tort, contract or otherwise) for losses suffered by any
Loan Party in connection with, arising out of, or in any way related to the
transactions contemplated and the

 

- 77 -



--------------------------------------------------------------------------------

relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM
THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH
INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH
THIS AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO,
AND THE COMPANY ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF
ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
CLOSING DATE). The Company acknowledges that it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Grantors and the Lenders

 

15.18 FORUM SELECTION AND CONSENT TO JURISDICTION.

 

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA OR IN THE UNITED
STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA; PROVIDED THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA AND OF THE UNITED
STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA FOR THE PURPOSE
OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE COMPANY FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE COMMONWEALTH OF PENNSYLVANIA. THE COMPANY
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

- 78 -



--------------------------------------------------------------------------------

15.19 WAIVER OF JURY TRIAL.

 

EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

 

[SIGNATURE PAGES FOLLOW]

 

- 79 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 13 TO REFINANCING CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

[COMPANY]:

   

WESTINGHOUSE AIR BRAKE TECHNOLOGIES

CORPORATION

    By:      

(SEAL)

   

--------------------------------------------------------------------------------

       

Name:

       

Title:

   

[ADDITIONAL LOAN PARTIES]:

   

RAILROAD FRICTION PRODUCTS

CORPORATION; WABTEC HOLDING CORP.; RFPC

HOLDING CORP.; MOTIVEPOWER, INC.; YOUNG

TOUCHSTONE COMPANY; WABTEC

DISTRIBUTION COMPANY; WABTEC

CORPORATION

    By:      

(SEAL)

   

--------------------------------------------------------------------------------

       

Name:

       

Title: Vice President of each of the above listed

companies

   

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 13 TO REFINANCING CREDIT AGREEMENT]

 

[LENDERS]:

LaSALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, Lead Arranger & Sole
Bookrunner and as a Lender and as an Issuing Lender By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 13 TO REFINANCING CREDIT AGREEMENT]

 

JPMORGAN CHASE BANK, as Syndication Agent and Co-Arranger and as an Issuing
Lender and as a Lender By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 4 OF 13 TO REFINANCING CREDIT AGREEMENT]

 

CITIZENS BANK OF PENNSYLVANIA, as a

Co-Documentation Agent and as a Lender

By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 5 OF 13 TO REFINANCING CREDIT AGREEMENT]

 

THE BANK OF NEW YORK, as a Co-

Documentation Agent and as a Lender

By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 6 OF 13 TO REFINANCING CREDIT AGREEMENT]

 

NATIONAL CITY BANK OF

PENNSYLVANIA, as a Co-Documentation

Agent and as a Lender

By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 7 OF 13 TO REFINANCING CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, as

a Senior Managing Agent and as a Lender

By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 8 OF 13 TO REFINANCING CREDIT AGREEMENT]

 

THE BANK OF NOVA SCOTIA, as a Senior

Managing Agent and as a Lender

By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 9 OF 13 TO REFINANCING CREDIT AGREEMENT]

 

BANK OF TOKYO-MITSUBISHI TRUST

COMPANY, as a Senior Managing Agent and as

a Lender

By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 10 OF 13 TO REFINANCING CREDIT AGREEMENT]

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 11 OF 13 TO REFINANCING CREDIT AGREEMENT]

 

BRANCH BANKING & TRUST COMPANY,

as a Lender

By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 12 OF 13 TO REFINANCING CREDIT AGREEMENT]

 

FIFTH THIRD BANK, as a Lender By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 13 OF 13 TO REFINANCING CREDIT AGREEMENT]

 

ABN AMRO BANK N.V., as an Issuing Lender By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

ANNEX A

 

LENDERS AND PRO RATA SHARES

 

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

--------------------------------------------------------------------------------

   Revolving
Commitment
Amount


--------------------------------------------------------------------------------

  

Swing Line

Loan

Commitment

Amount (and

Pro Rata

Share)

--------------------------------------------------------------------------------

    Revolving
Commitment
Pro Rata Share


--------------------------------------------------------------------------------

  Name:                       LaSalle Bank National Association    $ 22,000,000
   $
  10,000,000
(100.00  
%)   12.57142857 %

Address:

1300 East Ninth Street, Suite 1000

Cleveland, OH 44114

Attn: Mr. Roy D. Hasbrook

Senior Vice President

Telephone: (216) 802-2211

Telecopy:   (216)802-2212

Email: roy.hasbrook@abnamro.com

                     

Address for Notices:

 

Agency Services

135 South LaSalle Street

Chicago, IL 60603

Attn: Mr. Steven Simkus

Telephone: (312) 904-8533

Telecopy:   (312) 904-4448

Email: steven.simkus@abnamro.com

                      Name:                       JPMorgan Chase Bank    $
22,000,000     
  0.00
(0.00  
%)   12.571428571 %

Address for Notices:

One Oxford Centre, 11th Floor

Pittsburgh, PA 15219

Attn: John A. Malone

Vice President

Telephone: (412) 291-2031

Telecopy:   (412) 456-5566

Email: john.malone@chase.com

                     

Address of Lending Office:

2300 Main Plain Tower

Buffalo, NY 14202

Attn: Marie Browne

Telephone: (716) 858-1409

Telecopy:   (716) 843-4938

Email: marie.browne@chase.com

                     

 



--------------------------------------------------------------------------------

Lender

--------------------------------------------------------------------------------

   Revolving
Commitment
Amount


--------------------------------------------------------------------------------

  

Swing Line

Loan

Commitment

Amount
(and

Pro Rata

Share)

--------------------------------------------------------------------------------

    Revolving
Commitment
Pro Rata Share


--------------------------------------------------------------------------------

 

Name:

                     

Citizens Bank of Pennsylvania

   $ 17,500,000    $
  0.00
(0.00  
%)   10.000000000 %

Address for Notices:

Citizens Financial Group

Mail Stop: RDC 160

One Citizens Drive

Riverside, RI 02915

Attn: Karen Hazard

Telephone: (401) 734-5297

Telecopy:   (401) 734-5385

Email: karen.hazard@citizensbank.com

                     

Address of Lending Office:

Citizens Bank of Pennsylvania

525 William Penn Place, 29th Floor

Pittsburgh, PA 15219

Attn: Curtis C. Hunter III

Telephone: (412) 867-2409

Telecopy:   (412) 552-6307

Email: curtis.hunter@citizensbank.com

                     

Name:

                     

The Bank of New York

   $ 17,500,000     
  0.00
(0.00  
%)   10.000000000 %

Address for Notices:

One Wall Street

New York, NY 10286

Attn: Ernest Fung, Vice President

Telephone: (212) 635-6805

Telecopy:   (212) 635-7978

E-mail: efung@bankofny.com

 

Address of Lending Office:

Same as Notices

                     

 



--------------------------------------------------------------------------------

Lender

--------------------------------------------------------------------------------

   Revolving
Commitment
Amount


--------------------------------------------------------------------------------

  

Swing Line

Loan

Commitment

Amount
(and

Pro Rata

Share)

--------------------------------------------------------------------------------

    Revolving
Commitment
Pro Rata Share


--------------------------------------------------------------------------------

 

Name:

                   

National City Bank of Pennsylvania

   $ 17,500,000    0.00
(0.00  
%)   10.000000000 %

Address for Notices:

National City Center

20 Stanwix Street 19th Floor

Pittsburgh, PA 15222

Attn: J. Barrett Donovan, Vice President

Telephone: (412) 644-7740

Telecopy:   (412) 471-4883

Email:

jbarrett.donovan@nationalcity.com

 

Address of Lending Office:

Same as Notices

                   

Name:

                   

PNC Bank, National Association

   $ 15,000,000    0.00
(0.00  
%)   8.571428571 %

Address for Notices:

One PNC Plaza, 6th Floor

249 Fifth Avenue

Pittsburgh, PA 15222

Attn: Mr. Enrico A. Della Corna

Managing Director

Telephone: (412) 762-6036

Telecopy:   (412) 762-6484

Email: enrico.dellacorna@pnc.com

 

Address of Lending Office:

Same as Notices

                   

Name:

                   

The Bank of Nova Scotia

   $ 15,000,000    0.00
(0.00  
%)   8.571428571 %

Address for Notices:

181 West Madison Street, Suite 3700

Chicago, IL 60602

Attn: Shirish Patel

Telephone: (312) 201-4188

Telecopy:   (312) 201-4108

Email: shirish_patel@scotiacapital.com

 

Address of Lending Office:

Same as Notices

                   

 



--------------------------------------------------------------------------------

Lender

--------------------------------------------------------------------------------

   Revolving
Commitment
Amount


--------------------------------------------------------------------------------

  

Swing Line

Loan

Commitment

Amount
(and

Pro Rata

Share)

--------------------------------------------------------------------------------

    Revolving
Commitment
Pro Rata
Share


--------------------------------------------------------------------------------

 

Name:

                     

Bank of Tokyo-Mitsubishi Trust Company

   $ 15,000,000     
  0.00
(0.00  
%)   8.571428571 %

Address for Notices:

1251 Avenue of the Americas

New York, NY 10020

Attn: Eduardo Abello

Telephone: (212) 782-4281

Telecopy:   (212) 782-6440

Email: eabello@btmna.com

 

Address of Lending Office:

Same as Notices

                     

Name:

                     

Manufacturers and Traders Trust Company

   $ 11,750,000    $
  0.00
(0.00  
%)   6.714285714 %

Address for Notices:

25 South Charles Street

Baltimore, MD 21201

Attn: Brooks W. Thropp, Vice President

Telephone: (410) 244-4387

Telecopy:   (410) 244-4239

Email: bthropp@mandtbank.com

 

Address of Lending Office:

Same as Notices

                     

Name:

                     

Branch Banking & Trust Company

   $ 11,750,000    $
  0.00
(0.00  
%)   6.714285714 %

Address for Notices:

BB&T Capital Markets

200 West Second Street, 16th Floor

Winston-Salem, NC 27101

Attn: Mr. John Reeves

Telephone: (336) 733-2730

Telecopy:   (336) 733-2740

Email: jreeves@bbandt.com

 

Address of Lending Office:

Same as Notices

                     

 



--------------------------------------------------------------------------------

Lender

--------------------------------------------------------------------------------

   Revolving
Commitment
Amount


--------------------------------------------------------------------------------

  

Swing Line

Loan

Commitment

Amount (and

Pro Rata

Share)

--------------------------------------------------------------------------------

    Revolving
Commitment
Pro Rata
Share


--------------------------------------------------------------------------------

 

Name:

                     

Fifth Third Bank

   $ 10,000,000    $
  0.00
(0.00  
%)   5.714285714 %

Address for Notices:

1404 East Ninth Street

Cleveland, OH 44114

Attn: Mayia Lowman

Telephone: (216) 274-5578

Telecopy:   (216) 274-5420

Email: mayia.lowman@53.com

                     

Address of Lending Office:

Eleven Parkway Center, Suite 375

Pittsburgh, PA 15220

Attn: Mr. Christopher Helmeci

Vice President

Telephone: (412) 937-1855 (x24)

Telecopy:   (412) 937-9896

Email: Christopher.Helmeci@53.com

                     

Total

   $ 175,000,000    $ 10,000,000     100 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              (100 %)                  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

An Issuing Lender:

Name:

                     

ABN AMRO Bank N.V.

                     

Address for Notices:

Credit Administration

208 S. LaSalle Street, Suite 1500

Chicago, IL 60604-1003

Attn: Ms. Kathryn C. Toth

Telephone: (312) 992-5140

Telecopy:   (312) 992-5111

Email: kathryn.toth@abnamro.com

 

Copy to:

Roy D. Hasbrook (address above)

                     

 



--------------------------------------------------------------------------------

Lender

--------------------------------------------------------------------------------

   Revolving
Commitment
Amount


--------------------------------------------------------------------------------

  

Swing Line

Loan

Commitment

Amount
(and

Pro Rata

Share)

--------------------------------------------------------------------------------

   Revolving
Commitment
Pro Rata
Share


--------------------------------------------------------------------------------

An Issuing Lender:

Name:

              

JPMorgan Chase Bank

              

Address for Notices:

2300 Main Plain Tower

Buffalo, NY 14202

Attn: Marie Browne

Telephone: (716) 858-1409

Telecopy:   (716) 843-4938

Email: marie.browne@chase.com

              

 



--------------------------------------------------------------------------------

ANNEX A

(Continued)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 2 - Addresses for Notices to Agent, Company, and Guarantors:

 

AGENT:

 

Name: LaSalle Bank National Association

Address: Agency Services

135 South LaSalle Street

Chicago, Illinois 60603

Attention: Mr. Steven Simkus

Telephone: (312) 904-8533

Telecopy:   (312) 904-4448

Email: steven.simkus@abnamro.com

 

COMPANY:

 

Name: WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION

Address: 1001 Airbrake Avenue

Wilmerding, PA 15148

Attention: Mr. Alvaro Garcia-Tunon

Chief Financial Officer

Telephone: (412) 825-1317

Telecopy:   (412) 825-1883

Email: agarcia-tunon@wabtec.com

 

GUARANTORS:

 

Address: c/o Westinghouse Air Brake Technologies Corporation

1001 Airbrake Avenue

Wilmerding, PA 15148

Attention: Mr. Alvaro Garcia-Tunon

Chief Financial Officer

Telephone: (412) 825-1317

Telecopy:   (412) 825-1883

Email: agarcia-tunon@wabtec.com

 